


Exhibit 10.2

 

 

[CANADIAN CREDIT AGREEMENT]



 

AMENDED AND RESTATED CREDIT AGREEMENT



dated as of September 28, 2004



among

CANADIAN FOREST OIL LTD.,

THE SUBSIDIARY BORROWERS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.
and
CITIBANK, N.A.,
as Co-Global Syndication Agents,

BANK OF MONTREAL
and
THE TORONTO-DOMINION BANK,
as Co-Canadian Documentation Agents,

JPMORGAN CHASE BANK, TORONTO BRANCH
as Canadian Administrative Agent

and

JPMORGAN CHASE BANK,
as Global Administrative Agent



--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Sole Book Manager and Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.1.

Defined Terms

 

SECTION 1.2.

Classification of Loans and Borrowings

 

SECTION 1.3.

Terms Generally

 

SECTION 1.4.

Provision with Respect to Borrowers

 

SECTION 1.5.

U.S. Credit Agreement Definitions

 

 

ARTICLE II

 

The Credits

 

 

 

 

SECTION 2.1.

Commitments

 

SECTION 2.2.

Loans and Borrowings

 

SECTION 2.3.

Requests for Borrowings

 

SECTION 2.4.

Letters of Credit

 

SECTION 2.5.

Funding of Borrowings

 

SECTION 2.6.

Interest Elections

 

SECTION 2.7.

[Intentionally omitted.]

 

SECTION 2.8.

Termination and Reduction of Commitments

 

SECTION 2.9.

Repayment of Loans; Evidence of Debt

 

SECTION 2.10.

Prepayment of Loans

 

SECTION 2.11.

Fees

 

SECTION 2.12.

Interest

 

SECTION 2.13.

Alternate Rate of Interest

 

SECTION 2.14.

Illegality

 

SECTION 2.15.

Increased Costs

 

SECTION 2.16.

Break Funding Payments

 

SECTION 2.17.

Taxes

 

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

 

SECTION 2.20.

Currency Conversion and Currency Indemnity

 

SECTION 2.21.

Addition of Lenders and Increase in Commitments

 

SECTION 2.22.

Bankers’ Acceptances

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

 

 

 

SECTION 3.1.

Organization; Powers

 

SECTION 3.2.

Authorization; Enforceability

 

SECTION 3.3.

Approvals; No Conflicts

 

SECTION 3.4.

Properties

 

SECTION 3.5.

Compliance with Laws and Agreements

 

SECTION 3.6.

Unfunded Pension Liabilities

 

SECTION 3.7.

Disclosure

 

SECTION 3.8.

Priority; Security Matters

 

SECTION 3.9.

Solvency

 

SECTION 3.10.

Representations and Warranties in U.S. Credit Agreement

 

 

 

 

ARTICLE IV

 

Conditions

 

 

 

 

SECTION 4.1.

Effectiveness

 

SECTION 4.2.

Amendment and Restatement; Initial Loan

 

SECTION 4.3.

Each Credit Event

 

 

 

 

ARTICLE V

 

Affirmative Covenants

 

 

 

 

SECTION 5.1.

Compliance Certificate; Notices and Other Information

 

SECTION 5.2.

Notice of Default

 

SECTION 5.3. [a2144714zex-10_2.htm#ex10-2-b_aSECTION5328]

Existence; Conduct of Business [a2144714zex-10_2.htm#ex10-2-b_aSECTION5328]

 

SECTION 5.4. [a2144714zex-10_2.htm#ex10-2-b_aSECTION5429]

Casualty and Condemnation [a2144714zex-10_2.htm#ex10-2-b_aSECTION5429]

 

SECTION 5.5. [a2144714zex-10_2.htm#ex10-2-b_aSECTION5530]

Books and Records; Inspection and Audit Rights
[a2144714zex-10_2.htm#ex10-2-b_aSECTION5530]

 

SECTION 5.6. [a2144714zex-10_2.htm#ex10-2-b_aSECTION5631]

Compliance with Laws [a2144714zex-10_2.htm#ex10-2-b_aSECTION5631]

 

SECTION 5.7. [a2144714zex-10_2.htm#ex10-2-b_aSECTION5732]

Use of Proceeds and Letters of Credit
[a2144714zex-10_2.htm#ex10-2-b_aSECTION5732]

 

SECTION 5.8. [a2144714zex-10_2.htm#ex10-2-b_aSECTION5833]

Additional Subsidiaries [a2144714zex-10_2.htm#ex10-2-b_aSECTION5833]

 

SECTION 5.9. [a2144714zex-10_2.htm#ex10-2-b_aSECTION5934]

Further Assurances [a2144714zex-10_2.htm#ex10-2-b_aSECTION5934]

 

SECTION 5.10. [a2144714zex-10_2.htm#ex10-2-b_aSECTION51035]

Covenants in U.S. Credit Agreement [a2144714zex-10_2.htm#ex10-2-b_aSECTION51035]

 

 

 

 

ARTICLE VI [a2144714zex-10_2.htm#ex10-2-b_ArticleVi]

 

[Not Used] [a2144714zex-10_2.htm#ex10-2-b_aNotUsed38]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII [a2144714zex-10_2.htm#ex10-2-b_aARTICLEVII1]

 

Negative Covenants [a2144714zex-10_2.htm#ex10-2-b_NegativeCovenants]

 

 

 

 

SECTION 7.1. [a2144714zex-10_2.htm#ex10-2-b_aSECTION714]

Transactions with Affiliates [a2144714zex-10_2.htm#ex10-2-b_aSECTION714]

 

SECTION 7.2. [a2144714zex-10_2.htm#ex10-2-b_aSECTION725]

Restrictive Agreements [a2144714zex-10_2.htm#ex10-2-b_aSECTION725]

 

SECTION 7.3. [a2144714zex-10_2.htm#ex10-2-b_aSECTION736]

No Action to Affect Security Documents
[a2144714zex-10_2.htm#ex10-2-b_aSECTION736]

 

 

 

 

ARTICLE VIII [a2144714zex-10_2.htm#ex10-2-b_aARTICLEVIII8]

 

Events of Default [a2144714zex-10_2.htm#ex10-2-b_EventsOfDefault]

 

 

 

 

SECTION 8.1. [a2144714zex-10_2.htm#ex10-2-b_aSECTION8111]

Listing of Events of Default [a2144714zex-10_2.htm#ex10-2-b_aSECTION8111]

 

SECTION 8.2. [a2144714zex-10_2.htm#ex10-2-b_aSECTION8212]

Action if Bankruptcy [a2144714zex-10_2.htm#ex10-2-b_aSECTION8212]

 

SECTION 8.3. [a2144714zex-10_2.htm#ex10-2-b_aSECTION8313]

Action if Other Event of Default [a2144714zex-10_2.htm#ex10-2-b_aSECTION8313]

 

 

 

 

ARTICLE IX [a2144714zex-10_2.htm#ex10-2-b_ArticleIx]

 

Agents [a2144714zex-10_2.htm#ex10-2-b_Agents]

 

 

 

ARTICLE X [a2144714zex-10_2.htm#ex10-2-b_ArticleX]

 

Miscellaneous [a2144714zex-10_2.htm#ex10-2-b_aMiscellaneous19]

 

 

 

SECTION 10.1. [a2144714zex-10_2.htm#ex10-2-b_aSECTION10121]

Notices [a2144714zex-10_2.htm#ex10-2-b_aSECTION10121]

 

SECTION 10.2. [a2144714zex-10_2.htm#ex10-2-b_aSECTION10222]

Waivers; Amendments [a2144714zex-10_2.htm#ex10-2-b_aSECTION10222]

 

SECTION 10.3. [a2144714zex-10_2.htm#ex10-2-b_aSECTION10323]

Expenses; Indemnity; Damage Waiver [a2144714zex-10_2.htm#ex10-2-b_aSECTION10323]

 

SECTION 10.4. [a2144714zex-10_2.htm#ex10-2-b_aSECTION10424]

Successors and Assigns [a2144714zex-10_2.htm#ex10-2-b_aSECTION10424]

 

SECTION 10.5. [a2144714zex-10_2.htm#ex10-2-b_aSECTION10525]

Survival [a2144714zex-10_2.htm#ex10-2-b_aSECTION10525]

 

SECTION 10.6. [a2144714zex-10_2.htm#ex10-2-b_aSECTION10626]

Counterparts; Effectiveness [a2144714zex-10_2.htm#ex10-2-b_aSECTION10626]

 

SECTION 10.7. [a2144714zex-10_2.htm#ex10-2-b_aSECTION10727]

Severability [a2144714zex-10_2.htm#ex10-2-b_aSECTION10727]

 

SECTION 10.8. [a2144714zex-10_2.htm#ex10-2-b_aSECTION10828]

Right of Setoff [a2144714zex-10_2.htm#ex10-2-b_aSECTION10828]

 

SECTION 10.9. [a2144714zex-10_2.htm#ex10-2-b_aSECTION10929]

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
[a2144714zex-10_2.htm#ex10-2-b_aSECTION10929]

 

SECTION 10.10. [a2144714zex-10_2.htm#ex10-2-b_aSECTION101030]

WAIVER OF JURY TRIAL [a2144714zex-10_2.htm#ex10-2-b_aSECTION101030]

 

SECTION 10.11. [a2144714zex-10_2.htm#ex10-2-b_aSECTION101131]

Headings [a2144714zex-10_2.htm#ex10-2-b_aSECTION101131]

 

SECTION 10.12. [a2144714zex-10_2.htm#ex10-2-b_aSECTION101232]

Confidentiality [a2144714zex-10_2.htm#ex10-2-b_aSECTION101232]

 

SECTION 10.13. [a2144714zex-10_2.htm#ex10-2-b_aSECTION101333]

Interest Rate Limitation [a2144714zex-10_2.htm#ex10-2-b_aSECTION101333]

 

SECTION 10.14. [a2144714zex-10_2.htm#ex10-2-b_aSECTION101434]

Collateral Matters; Hedging Agreements
[a2144714zex-10_2.htm#ex10-2-b_aSECTION101434]

 

SECTION 10.15. [a2144714zex-10_2.htm#ex10-2-b_aSECTION101535]

Arranger; Co-Canadian Documentation Agents; Co-Global Syndication Agents
[a2144714zex-10_2.htm#ex10-2-b_aSECTION101535]

 

SECTION 10.16. [a2144714zex-10_2.htm#ex10-2-b_aSECTION101636]

Intercreditor Agreement; Loan Documents
[a2144714zex-10_2.htm#ex10-2-b_aSECTION101636]

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.17. [a2144714zex-10_2.htm#ex10-2-b_Section10_17]

NO ORAL AGREEMENTS [a2144714zex-10_2.htm#ex10-2-b_Section10_17]

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 28, 2004, is
among CANADIAN FOREST OIL LTD., a corporation amalgamated under the laws of the
Province of Alberta, Canada (“Canadian Forest”), each of the SUBSIDIARY
BORROWERS from time to time parties hereto (the “Subsidiary Borrowers”)
(Canadian Forest and the Subsidiary Borrowers, collectively the “Borrower”), the
LENDERS party hereto, BANK OF AMERICA, N.A. and CITIBANK, N.A., as Co-Global
Syndication Agents, BANK OF MONTREAL and THE TORONTO-DOMINION BANK, as
Co-Canadian Documentation Agents, JPMORGAN CHASE BANK, TORONTO BRANCH, as
Canadian Administrative Agent, and JPMORGAN CHASE BANK, as Global Administrative
Agent.

 

WITNESSETH:

 

WHEREAS, Borrower has heretofore entered into that certain Credit Agreement
dated as of October 10, 2000 by and among Borrower, various financial
institutions and JPMorgan Chase Bank (f/k/a The Chase Manhattan Bank), as global
administrative agent (as amended, supplemented, restated or otherwise modified
prior to the Global Effective Date (as defined below), the “Existing Canadian
Credit Facility”);

 

WHEREAS, Parent has heretofore entered into that certain Credit Agreement dated
as of October 10, 2000 by and among Parent, various financial institutions and
JPMorgan Chase Bank (f/k/a The Chase Manhattan Bank), as global administrative
agent (as amended, supplemented, restated or otherwise modified prior to the
Global Effective Date, the “Existing U.S. Credit Facility” and together with the
Existing Canadian Credit Facility, the “Existing Credit Facilities”);

 

WHEREAS, certain financial institutions not previously a party to the Existing
Canadian Credit Facility intend to become a party to this Agreement;

 

WHEREAS, Borrower desires to amend and restate the Existing Canadian Credit
Facility in order to restructure, rearrange, renew, extend and refinance all
indebtedness, including Hedging Obligations and letters of credit, evidenced by
and outstanding under the Existing Canadian Credit Facility as of the Global
Effective Date (the “Existing Indebtedness”) into obligations and commitments
hereunder, and to otherwise amend and modify the Existing Canadian Credit
Facility;

 

WHEREAS, any obligations outstanding under the Existing Canadian Credit Facility
on the Global Effective Date shall be continued as Obligations under this
Agreement; and

 

WHEREAS, the Global Administrative Agent, the Lenders and the Issuing Bank are
willing, on the terms and subject to the conditions hereinafter set forth
(including Article IV), to amend and restate the Existing Canadian Credit
Facility and make Loans to Borrower (which Loans shall be used, among other
things, to extend, renew and continue the Existing Indebtedness and the
corresponding loans under the Existing Canadian Credit Facility), and to issue
and participate in Letters of Credit for the account of Borrower or its
Restricted Subsidiaries.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree to amend and restate the Existing
Canadian Credit Facility in its entirety as follows:

 

ARTICLE I
Definitions

 

SECTION 1.1.                       Defined Terms.  As used in this Agreement,
the following terms have the meanings specified below:

 

“Acceptance Date” means any date, which must be a Business Day, on which a
Bankers’ Acceptance is or is to be issued.

 

“Accepting Lender” means any Lender which has accepted a Bankers’ Acceptance
under this Agreement.

 

“Acknowledgment and Amendment” means an Acknowledgment and Amendment dated as of
the Global Effective Date, substantially in the form of Exhibit N, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the Loan Documents.  The term “Acknowledgment and Amendment” shall include
each and every Acknowledgment and Amendment executed and delivered pursuant to
the Loan Documents.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Global Administrative Agent.

 

“Agents” means each of the Global Administrative Agent, the Canadian
Administrative Agent, the Co-Global Syndication Agents and the Co-Canadian
Documentation Agents.

 

“Agreed Currency” is defined in Section 2.20(a).

 

“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, supplemented, restated or otherwise modified and in effect from time to
time.

 

“Allocated Canadian Borrowing Base” means from time to time the “Allocated
Canadian Borrowing Base” as determined in accordance with Section 2.7(d)(ii) of
the U.S. Credit Agreement.

 

“Allocated U.S. Borrowing Base” means from time to time the “Allocated U.S.
Borrowing Base” as determined in accordance with Section 2.7(d)(i) of the U.S.
Credit Agreement.

 

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
such office of such Lender (or of an Affiliate of such Lender) as such Lender
may from time to time specify in writing to the Global Administrative Agent, the
Canadian Administrative Agent and Borrower as the office by which its Loans of
such Type are to be made and/or issued and maintained.

 

2

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently set forth in the Register, giving effect to
any assignments made in accordance with Section 10.4 or any increases or
decreases in Commitments made in accordance with this Agreement.

 

“Applicable Rate” means, for any day and with respect to any Eurodollar Loans,
any Canadian Prime Loans, any USBR Loans, any Bankers’ Acceptance or any
Commitment Fees payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption “Eurodollar Loans,” “Canadian Prime
Loans,” “USBR Loans,” “Bankers’ Acceptances Stamping Fee” or “Commitment Fees,”
as the case may be, based on the Senior Debt Rating Level on such date:

 

Senior Debt
Rating
Level:

 

Ratio of Total
Debt to
EBITDA

 

Eurodollar
Loans (in
basis
points)

 

Canadian
Prime
Loans (in
basis
 points)

 

USBR
Loans (in
basis
points)

 

Bankers’
Acceptance
Stamping
Fee (in
basis
points)

 

Commitment
Fees (in basis
points)

 

Level I

 

2.0 > x

 

87.5

 

0.0

 

0.0

 

87.5

 

25.0

 

 

 

2.0 < x < 2.5

 

100.0

 

0.0

 

0.0

 

100.0

 

25.0

 

 

 

2.5 < x

 

112.5

 

0.0

 

0.0

 

112.5

 

25.0

 

Level II

 

2.0 > x

 

112.5

 

0.0

 

0.0

 

112.5

 

25.0

 

 

 

2.0 < x < 2.5

 

137.5

 

0.0

 

0.0

 

137.5

 

25.0

 

 

 

2.5 < x

 

150.0

 

25.0

 

25.0

 

150.0

 

25.0

 

Level III

 

2.0 > x

 

125.0

 

0.0

 

0.0

 

125.0

 

30.0

 

 

 

2.0 < x < 2.5

 

150.0

 

25.0

 

25.0

 

150.0

 

30.0

 

 

 

2.5 < x

 

175.0

 

50.0

 

50.0

 

175.0

 

30.0

 

 

As used in this definition, “x” means, at any time, the ratio of Total Debt to
EBITDA calculated pursuant to Section 6.1 of the U.S. Credit Agreement.

 

For purposes of the foregoing, any change in the Applicable Rate will occur
automatically without prior notice upon any change in the Senior Debt Rating
Level.  Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.

 

“Arranger” means J.P. Morgan Securities Inc.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Global Administrative Agent and the
Canadian Administrative Agent, in substantially the form of Exhibit D or any
other form approved by the Global Administrative Agent and the Canadian
Administrative Agent.

 

“Authorized Officer” means, with respect to a Borrower, the Chief Executive
Officer, the President, any Vice President or the Treasurer of such Borrower or
any other officer of such Borrower specified as such to the Canadian
Administrative Agent in writing by any of the aforementioned officers of
Borrower or, with respect to Parent, the Chief Executive Officer, the President,
any Vice President or the Treasurer of Parent or any other officer of Parent
specified as such to the Global Administrative Agent in writing by any of the
aforementioned officers of Parent.

 

“Availability Period” means the period from and including the Global Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“BA Exposure” means, with respect to any Accepting Lender, the Principal Amount
of Bankers’ Acceptances and BA Loans to be paid by a Borrower to the Canadian
Administrative Agent at the Principal Office, for which such Borrower has not
reimbursed such Accepting Lender.

 

“BA Loan” is defined in Section 2.22(h) hereof.

 

“BA Maturity Date” means the date on which a Bankers’ Acceptance is payable.

 

“BA Net Proceeds” means, in respect of any Bankers’ Acceptance, the amount
determined as of the applicable Acceptance Date in accordance with the formula
set forth in Exhibit L, subject to deduction of the Stamping Fees applicable to
such Bankers’ Acceptance in accordance with Section 2.22(c).

 

“Bankers’ Acceptance Liability” means, with respect to any Bankers’ Acceptance,
the obligation of a Borrower to pay to the Canadian Administrative Agent at the
Principal Office the Principal Amount of such Bankers’ Acceptance for which such
Borrower has not reimbursed the Accepting Lender.

 

“Bankers’ Acceptance Rate” means:

 

(a)                                  for a Lender which is a Schedule I Lender,
the arithmetic average of the rates for the Lenders that are Schedule I
Reference Lenders as quoted on Reuters Services page CDOR as at 10:00 a.m. on
the Acceptance Date for the appropriate term of the requested Bankers’
Acceptance; and

 

(b)                                 for a Lender which is a Schedule II/III
Lender, the arithmetic average of the actual discount rates applicable to
Bankers’ Acceptances accepted by the Lenders that are Schedule II/III Reference
Lenders as at 10:00 a.m. on the Acceptance Date for the appropriate term of the
requested Bankers’ Acceptance, but not to

 

4

--------------------------------------------------------------------------------


 

exceed the sum of (i) Banker’s Acceptance Rate in paragraph (a) of this
definition plus (ii) 10 basis points per annum.

 

“Bankers’ Acceptance Request” is defined in Section 2.22(b) and contains the
information set forth in Exhibit K.

 

“Bankers’ Acceptances” means bankers’ acceptances denominated in Canadian
Dollars in the form of either a depository bill, as defined in the Depository
Bills and Notes Act (Canada), or a blank non-interest bearing bill of exchange,
as defined in the Bills of Exchange Act (Canada), in either case issued by a
Borrower and accepted by a Lender (and, if applicable, purchased by a Lender) at
the request of such Borrower, such depository bill or bill of exchange to be
substantially in the standard form of such Lender.

 

“Bankruptcy and Insolvency Act (Canada)” means, collectively, the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Creditor Arrangement Act (Canada),
each as amended from time to time and any similar statute of Canada or any
province thereof.

 

“Borrower” is defined in the preamble, as further described in Section 1.4.

 

“Borrower Arrangement” is defined in Section 2.22(c).

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, BA Loans or Bankers’
Acceptances, as to which a single Interest Period is in effect.

 

“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.3, in substantially the form of Exhibit E-1 or any other form
approved by the Canadian Administrative Agent and the Global Administrative
Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York and Toronto, Canada are authorized
or required by law to remain closed; provided that, (a) when used in connection
with a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market, (b) when used in connection with a Canadian Prime Loan, BA Loan or
Banker’s Acceptance, the term “Business Day” shall also exclude any day on which
commercial banks in Calgary, Canada and Toronto, Canada are authorized or
required by law to remain closed, and (c) when used in connection with a USBR
Loan, the term “Business Day” shall also exclude any day on which commercial
banks in Calgary, Canada, Toronto, Canada and New York, New York are authorized
or required by law to remain closed.

 

“Canadian Administrative Agent” means JPMorgan Chase Bank, Toronto Branch, in
its capacity as Canadian administrative agent for the Lenders hereunder, and any
successor thereto.

 

“Canadian Borrowing Base Deficiency” means the amount by which (a) the aggregate
Credit Exposure of the Lenders exceeds (b) the then-current Allocated Canadian
Borrowing Base.

 

“Canadian Dollars” or “C$” refers to lawful money of Canada.

 

5

--------------------------------------------------------------------------------


 

“Canadian Forest” is defined in the preamble.

 

“Canadian Lien Searches” means central and local current financing statement
searches from each province in which any Collateral or a Borrowing Base Property
owned by a Borrower or any Restricted Subsidiary of a Borrower is located, and
such other jurisdictions as the Global Administrative Agent may request,
covering each Loan Party, together with copies of all financing statements
listed in such searches.

 

“Canadian Prime”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Canadian Prime Rate.

 

“Canadian Prime Rate” means the greater of (a) per annum floating rate of
interest established from time to time by the Canadian Administrative Agent as
the base rate the Canadian Administrative Agent will use to determine rates of
interest on Canadian Dollar loans to its customers in Canada and (b) the sum of
(i) the discount rate expressed as a rate of interest per annum payable by the
purchasers of thirty-day bankers’ acceptances, duly accepted by the Canadian
Administrative Agent, as established by the Canadian Administrative Agent and
(ii) 100 basis points.  Without notice to Borrower or any other Person, the
Canadian Prime Rate shall change automatically from time to time as and in the
amount by which said prime rate shall fluctuate.  The Canadian Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Canadian Administrative Agent may make
commercial loans and other loans at rates of interest at, above or below the
Canadian Prime Rate.  For purposes of this Agreement, any change in any interest
rate due to a change in the Canadian Prime Rate shall be effective on the date
such change in the Canadian Prime Rate is announced.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Collateral having a fair market value in excess of U.S. $5,000,000 (or
its equivalent in other currencies).

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any Applicable Lending Office of such Lender
or any Issuing Bank or by such Lender’s or any Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.

 

“Co-Canadian Documentation Agents” means Bank of Montreal and The
Toronto-Dominion Bank, each in its capacity as co-Canadian documentation agent
for the Lenders hereunder, and any successor thereto.

 

“Co-Global Syndication Agents” means Bank of America, N.A. and Citibank, N.A.,
each in its capacity as co-global syndication agent for the Lenders hereunder,
and any successor thereto.

 

6

--------------------------------------------------------------------------------


 

“Co-U.S. Documentation Agents” means BNP Paribas and Harris Nesbitt Financing,
Inc., each in its capacity as co-U.S. documentation agent for the U.S. Lenders,
and any successor thereto.

 

“Collateral” means any and all “Mortgaged Property” and “Collateral,” as defined
in all Security Documents.

 

“Combined Commitments” means, with respect to each Combined Lender, the
commitment of such Combined Lender to make Loans (or in the case of U.S.
Lenders, “Loans” (as defined in the U.S. Credit Agreement)), expressed as an
amount representing the maximum aggregate amount of such Combined Lender’s
Credit Exposure (or in the case of U.S. Lenders, “Credit Exposure” (as defined
in the U.S. Credit Agreement)) under the Combined Credit Agreements (with
amounts outstanding in Canadian Dollars being converted into an Equivalent
Amount (calculated by the Global Administrative Agent) of U.S. Dollars solely
for this purpose), as such commitment may be reduced, increased or terminated
from time to time pursuant to the Combined Loan Documents.  The amount of each
Combined Lender’s Commitment is set forth on Schedule 2.1 to the applicable
Combined Credit Agreement or in an Assignment and Assumption (as defined in this
Agreement and the U.S. Credit Agreement) or in a Lender Certificate (as defined
in this Agreement and the U.S. Credit Agreement) pursuant to which such Combined
Lender shall have assumed its Combined Commitment, as applicable, subject to
reduction, increase and termination from time to time pursuant to this Agreement
and the U.S. Credit Agreement.  The initial aggregate amount of the Combined
Lenders’ Combined Commitments is U.S.$600,000,000.

 

“Combined Credit Agreements” means this Agreement and the U.S. Credit Agreement.

 

“Combined Credit Exposure” means at any time the sum of (a) the Equivalent
Amount in U.S. Dollars of the aggregate Credit Exposure of all Lenders hereunder
and (b) the aggregate “Credit Exposure” (as defined in the U.S. Credit
Agreement) of all U.S. Lenders.

 

“Combined Lenders” means the Lenders hereunder and the U.S. Lenders.

 

“Combined Loan Documents” means the Loan Documents and the U.S. Loan Documents.

 

“Combined Loans” means the loans made by the Combined Lenders to Borrower and
Parent pursuant to the Combined Loan Documents.

 

“Combined Obligations” means the aggregate of the Equivalent Amount of the
Obligations (expressed in U.S. Dollars) and the U.S. Obligations.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, to acquire participations in Letters of Credit hereunder, and to
accept Bankers’ Acceptances or make BA Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.8, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.4, (c) increased from time to time
pursuant to Section 2.21, and (d) terminated pursuant to Sections 8.2 or 8.3. 
The initial

 

7

--------------------------------------------------------------------------------


 

amount of each Lender’s Commitment is set forth on Schedule 2.1, or in the
Register following any Assignment and Assumption to which such Lender is a party
or the delivery of a Lender Certificate to which such Lender is a party.  The
initial aggregate amount of the Commitments of the Lenders is U.S.$50,000,000.

 

“Commitment Fee” is defined in Section 2.11(a).

 

“Credit Exposure” means, with respect to any Lender at any time, the Equivalent
Amount in U.S. Dollars of the sum of (a) the outstanding principal amount of
such Lender’s Loans (excluding BA Loans and Bankers’ Acceptances) plus (b) its
LC Exposure plus (c) its BA Exposure at such time.

 

“Currency” means, with respect to any Loan, Letter of Credit or Bankers’
Acceptance, whether such Loan, Letter of Credit or Bankers’ Acceptance is
denominated in Canadian Dollars or U.S. Dollars.

 

“DBNA” is defined in Section 2.22(l).

 

“Debenture” means any Demand Debenture and Negative Pledge (a) delivered
heretofore pursuant to the Existing Canadian Credit Facility or (b) delivered
pursuant to the Loan Documents, substantially in the form of Exhibit H, in each
case as amended, supplemented, restated or otherwise modified from time to time
in accordance with the Loan Documents.  The term “Debentures” shall include each
and every Debenture executed and delivered pursuant to (i) the Existing Canadian
Credit Facility and (ii) the Loan Documents.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deposit Agreement” means any Deposit Agreement (a) delivered heretofore
pursuant to the Existing Canadian Credit Facility or (b) delivered pursuant to
the Loan Documents, substantially in the form of Exhibit I, in each case as
amended, supplemented, restated or otherwise modified from time to time in
accordance with the Loan Documents.  The term “Deposit Agreements” shall include
each and every Deposit Agreement executed and delivered pursuant to (i) the
Existing Canadian Credit Facility and (ii) the Loan Documents.

 

“Equivalent Amount” means as at any date the amount of Canadian Dollars into
which an amount of U.S. Dollars may be converted, or the amount of U.S. Dollars
into which an amount of Canadian Dollars may be converted, in either case at The
Bank of Canada mid-point noon spot rate of exchange for such date in Toronto at
approximately 12:00 noon, Toronto time on such date.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 8.1.

 

8

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) income, capital or franchise taxes imposed
on (or measured by) its net income or capital by the federal, or any provincial,
government of Canada, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its Applicable Lending Office is located, (b) any
branch profits taxes imposed by the federal, or any provincial, government of
Canada or any similar tax imposed by any other jurisdiction in which Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender.

 

“Existing Canadian Credit Facility” is defined in the first recital.

 

“Existing Credit Facilities” is defined in the second recital.

 

“Existing Indebtedness” is defined in the fourth recital.

 

“Existing U.S. Credit Facility” is defined in the second recital.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System of the
United States arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Global Administrative Agent from
three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means that certain Fee Letter dated as of July 20, 2004, by and
among Parent, the Global Administrative Agent and the Arranger, as such letter
may be amended, supplemented, restated or otherwise modified from time to time
in accordance with the Loan Documents.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Foreign Lender” means any Lender that is a non-resident in Canada for purposes
of the Income Tax Act (Canada).  For purposes of this definition, Canada and
each province thereof shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than Canada or any province thereof.

 

“Global Administrative Agent” means JPMorgan Chase Bank, in its capacity as
global administrative agent for the Combined Lenders, and its successors.

 

9

--------------------------------------------------------------------------------


 

“Global Borrowing Base” means the “Global Borrowing Base” (as defined in the
U.S. Credit Agreement) as determined from time to time pursuant to Section 2.7
of the U.S. Credit Agreement.

 

“Global Borrowing Base Deficiency” means, at the time of determination, the
amount by which (a) the Combined Credit Exposure of all Combined Lenders exceeds
(b) the then-current Global Borrowing Base.

 

“Global Effective Date” means the date on which the conditions specified in
Section 4.2 of each Combined Credit Agreement are satisfied (or waived in
accordance with Section 10.2 of each Combined Credit Agreement).

 

“Global Effectiveness Notice” means a notice and certificate of Parent properly
executed by an Authorized Officer of Parent, addressed to the Combined Lenders
and delivered to the Global Administrative Agent whereby Parent certifies
satisfaction and/or waiver of all the conditions precedent to the effectiveness
under Section 4.2 of each Combined Credit Agreement.

 

“Guarantor” means collectively (a) Parent, (b) 3189503 and (c) each other
Restricted Subsidiary of Borrower that executes and delivers a Guaranty,
including each Restricted Subsidiary that is required to execute a Guaranty
pursuant to Section 5.8.

 

“Guaranty” means (a) the Guaranty (as defined in the Existing Canadian Credit
Facility) delivered heretofore by 3189503 pursuant to the Existing Canadian
Credit Facility, (b) the Amended and Restated Guaranty dated as of the Global
Effective Date, made by Parent in favor of the Global Administrative Agent,
substantially in the form of Exhibit F, and (c) any other Guaranty delivered
pursuant to the Loan Documents by any Restricted Subsidiary, substantially in
the form delivered heretofore by 3189503 pursuant to the Existing Canadian
Credit Facility, in each case as amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms of this Agreement and
the other Loan Documents.  The term “Guaranties” shall include (i) the Guaranty
described in clause (a) above and (ii) each and every Guaranty executed and
delivered hereunder.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement
between Borrower or its Restricted Subsidiaries and any Person.

 

“Hedging Obligations” means, with respect to any Person, all liabilities
(including but not limited to obligations and liabilities of such Person arising
in connection with or as a result of early or premature termination of a Hedging
Agreement, whether or not occurring as a result of a default thereunder) of such
Person under a Hedging Agreement.

 

“Highest Lawful Rate” is defined in Section 10.13(b).

 

“Income Tax Act (Canada)” means the Income Tax Act (Canada), as amended from
time to time.

 

“Increased Commitment Amount” is defined in Section 2.21.

 

10

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” is defined in Section 10.3(b).

 

“Information” is defined in Section 10.12.

 

“Initial Reserve Report” means the Independent Reserve Report delivered to the
Global Administrative Agent dated as of January 1, 2004, with respect to the Oil
and Gas Properties of Parent and its Restricted Subsidiaries, a true and correct
copy of which has been delivered to the Global Administrative Agent, the
Canadian Administrative Agent and the Lenders.

 

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of even date herewith by and among the Global Administrative
Agent, the Co-U.S. Documentation Agents, the Co-Global Syndication Agents, the
Canadian Administrative Agent, the Co-Canadian Documentation Agents and the
Combined Lenders, as amended, supplemented, restated or otherwise modified from
time to time in accordance with the Loan Documents.

 

“Interest Election Request” means a request by Borrower to convert or continue a
Borrowing in accordance with Section 2.6, in substantially the form of
Exhibit E-2 or any other form approved by the Global Administrative Agent and
the Canadian Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any Canadian Prime Loan or
USBR Loan, the last day of each March, June, September and December, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three (3) months’ duration, each
day prior to the last day of such Interest Period that occurs at intervals of
three (3) months’ duration after the first day of such Interest Period, and (c)
with respect to any BA Loan, the maturity date of the Bankers’ Acceptances
issued concurrently with the advance of such BA Loan.

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day, or, with the consent of the Global Administrative Agent and
the Canadian Administrative Agent, such other day, in the calendar month that is
one, two, three or six months (or, with the consent of each Lender, nine or
twelve months) thereafter, as Borrower may elect and (b) with respect to any BA
Loan, each period commencing on the date such BA Loan is made or converted from
another Type of Loan or the last day of the next preceding Interest Period for
such BA Loan and ending on the date not less than 30 days or more than 180 days
thereafter, as Borrower may select as provided in Section 2.6; provided, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period,(c) no Interest Period may end later than the last day of the

 

11

--------------------------------------------------------------------------------


 

Availability Period, and (d) the Interest Period for a BA Loan shall end on the
BA Maturity Date of the Bankers’ Acceptances issued concurrently therewith.  For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Issuing Bank” means any Lender in its capacity as the issuer of Letters of
Credit hereunder, provided that, upon written notice to the Global
Administrative Agent, the Canadian Administrative Agent and Borrower, any Lender
(other than Bank of Montreal) may decline to act in the capacity of an Issuing
Bank under this Agreement; and provided further that neither JPMorgan Chase Bank
nor JPMorgan Chase Bank, Toronto Branch, shall be an Issuing Bank for purposes
of this Agreement.  Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Judgment Currency” is defined in Section 2.20(b).

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the Equivalent Amount in U.S. Dollars of the
sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit at
such time plus (b) the aggregate amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of Borrower at such time.  The LC Exposure
of any Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

 

“Lender Affiliate” means, with respect to any Lender, (a) an Affiliate of such
Lender or (b) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and with respect to any Lender that is a fund which invests in bank loans
and similar extensions of credit, any other fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

 

“Lender Certificate” is defined in Section 2.21.

 

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.21, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Global
Administrative Agent from time to time for purposes of providing quotations of
interest

 

12

--------------------------------------------------------------------------------


 

rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., Toronto time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of U.S.$5,000,000 and for a maturity comparable to such Interest Period
are offered by the principal London office of the Global Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Loan Document” means (a) this Agreement, the Security Documents, the Fee
Letter, the Intercreditor Agreement, the Guaranties, the Acknowledgment and
Amendments, the Hedging Agreements between Borrower or any of its Restricted
Subsidiaries and any Lender or any Affiliate of a Lender, any Borrowing Request,
any Interest Election Request, any election notice, any agreement with respect
to fees described in Section 2.11, and (b) each other agreement, document or
instrument delivered by Borrower or any other Loan Party in connection with this
Agreement, as amended, supplemented, restated or otherwise modified from time to
time.

 

“Loan Parties” means Parent, each Borrower, each Guarantor and, after the date
of this Agreement, any other Affiliate or Restricted Subsidiary of Borrower that
executes a Loan Document, for so long as such Loan Document is in effect.

 

“Loans” means (a) the loans (including, without limitation, the Canadian Prime
Loans, the Eurodollar Loans, the USBR Loans and the BA Loans) made by the
Lenders to Borrower pursuant to this Agreement and (b) the acceptance and
purchase by the Lenders of Bankers’ Acceptances pursuant hereto.

 

“Majority Lenders” means Combined Lenders having in the aggregate greater than
50% of the aggregate Combined Commitments, or, if the Combined Commitments have
been terminated, Combined Lenders holding greater than 50% of the aggregate
unpaid principal amount of the outstanding Combined Credit Exposure.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, operations or condition, financial or otherwise, of Parent and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties (as defined
herein and in the U.S. Credit Agreement) to perform any of their respective
obligations under the Combined Loan Documents or (c) the rights of or benefits
available to the Combined Lenders under any of the Combined Loan Documents, as
the case may be.

 

“Maturity Date” means September 25, 2009.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
by Borrower and its Restricted Subsidiaries in respect of such event including
(i) any cash received in respect of any non-cash proceeds, but only as and when
received, (ii) in the case of a casualty, insurance proceeds and (iii) in the
case of a condemnation or similar event, condemnation awards and similar
payments, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses paid by Borrower and its Restricted Subsidiaries to third parties
(other than Affiliates)

 

13

--------------------------------------------------------------------------------


 

in connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by Borrower and its Restricted Subsidiaries as a
result of such event to repay Indebtedness (other than Loans) secured by such
asset or otherwise subject to mandatory prepayment as a result of such event,
(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
Borrower and its Restricted Subsidiaries, and (iv) the amount of any reserves
established by Borrower and its Restricted Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by the
chief financial officer of Borrower).

 

“Obligations” means, at any time, the sum of (a) the aggregate Credit Exposure
of the Lenders under the Loan Documents plus (b) all accrued and unpaid interest
and fees owing to the Lenders under the Loan Documents plus (c) all Hedging
Obligations in connection with all Hedging Agreements between Borrower or any of
its Restricted Subsidiaries and any Lender or any Affiliate of a Lender plus (d)
all other obligations (monetary or otherwise) of Parent, any Borrower or any
Restricted Subsidiary to any Lender or any Agent, whether or not contingent,
arising under or in connection with any of the Loan Documents.

 

“Other Currency” is defined in Section 2.20(a).

 

“Parent” means Forest Oil Corporation, a New York corporation, as the “Borrower”
under the U.S. Credit Agreement.

 

“Participant” is defined in Section 10.4(e).

 

“Principal Amount” means, for a Bankers’ Acceptance, the face amount thereof,
for a BA Loan, the principal amount thereof determined in accordance with
Section 2.22(h), and for any other Loans, the outstanding principal amount
thereof.

 

“Principal Office” means the principal office of the Canadian Administrative
Agent, which on the date of this Agreement is located at 200 Bay Street, Suite
1800, Royal Bank Plaza, South Tower, Toronto, Ontario M5J 2J2 Canada.

 

“Register” has the meaning set forth in Section 10.4(c).

 

“Restricted Subsidiary” means any Subsidiary of Borrower that is not an
Unrestricted Subsidiary.

 

“Schedule I Lender” means a Lender which is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada), as amended from time to time.

 

“Schedule I Reference Lenders” means Bank of Montreal and The Toronto-Dominion
Bank.

 

“Schedule II/III Lenders” means a Lender that is a Canadian chartered bank that
is listed on Schedule II or Schedule III to the Bank Act (Canada), as amended
from time to time.

 

14

--------------------------------------------------------------------------------


 

“Schedule II/III Reference Lender” means JPMorgan Chase Bank, Toronto Branch and
Bank of America, N.A., Canada Branch.

 

“Security Documents” means each Guaranty, each Debenture, each Deposit
Agreement, each U.S. Security Document and each other instrument or document
executed and delivered pursuant to Section 5.8 or Section 5.9 or pursuant to the
Loan Documents to secure any of the Obligations.

 

“Stamping Fee” means, in respect of any Bankers’ Acceptance or BA Loan, the fee
payable by Borrower described in Section 2.22(c).

 

“Subsidiary” means any subsidiary of Borrower.

 

“3189503” means 3189503 Canada Ltd., a corporation organized under the federal
laws of Canada.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Canadian Prime Rate or the
Bankers’ Acceptance Rate or the U.S. Base Rate.

 

“Unutilized Commitment” means, at the time of determination, the Equivalent
Amount in U.S. Dollars of the amount by which (a) the amount of the Allocated
Canadian Borrowing Base as then in effect at such time, provided that if
availability under this Agreement and the U.S. Credit Agreement is not governed
by the Global Borrowing Base, then the amount of the aggregate Commitments at
such time, exceeds (b) the amount of the aggregate Credit Exposure of the
Lenders at such time.

 

“Upfront Fee” is defined in Section 2.11(c).

 

“U.S. Base Rate” means, with respect to USBR Loans, the greater of:

 

(a)                                  the annual rate of interest announced from
time to time by the Canadian Administrative Agent as being its reference rate
then in effect for determining interest rates on U.S. Dollar denominated
commercial loans made by the Canadian Administrative Agent in Canada; and

 

(b)                                 a rate of interest per three hundred
sixty-five (365) day period equal to the Federal Funds Effective Rate (equated,
for these purposes, to a rate based on a year of 365 days rather than 360 days)
plus 1/2 of 1%.

 

“USBR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined in reference to the U.S. Base Rate.

 

“U.S. Credit Agreement” means that certain Amended and Restated Credit Agreement
of even date herewith among Parent, the U.S. Lenders, the Global Administrative
Agent, the Co-

 

15

--------------------------------------------------------------------------------


 

U.S. Documentation Agents, and the Co-Global Syndication Agents, as it may be
amended, supplemented, restated or otherwise modified and in effect from time to
time.

 

“U.S. Dollars” or “U.S.$” or “$” or “Dollars” refers to lawful money of the
United States of America.

 

“U.S. Lenders” means the financial institutions from time to time party to the
U.S. Credit Agreement, and their respective successors and permitted assigns.

 

“U.S. Loan Documents” means the “Loan Documents,” as defined in the U.S. Credit
Agreement.

 

“U.S. Obligations” means, at any time, the sum of (a) the aggregate “Credit
Exposure” of the U.S. Lenders under the U.S. Loan Documents plus (b) all accrued
and unpaid interest and fees owing to the U.S. Lenders under the U.S. Loan
Documents plus (c) all Hedging Obligations (as defined in the U.S. Credit
Agreement) in connection with all Hedging Agreements (as defined in the U.S.
Credit Agreement) between Parent or any of its Restricted Subsidiaries (as
defined in the U.S. Credit Agreement) and any U.S. Lender or any Affiliate of a
U.S. Lender plus (d) all other obligations (monetary or otherwise) of Parent or
any of its Restricted Subsidiaries to any U.S. Lender or any of the “Agents”
under the U.S. Credit Agreement, whether or not contingent, arising under or in
connection with any of the U.S. Loan Documents.

 

“U.S. Security Documents” means the “Security Documents,” as defined in the U.S.
Credit Agreement.

 

SECTION 1.2.                       Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings may be classified and referred
to by Type (e.g., a “Eurodollar Loan” or “Eurodollar Borrowing” or “BA Loan” or
“BA Borrowing” or “USBR Loan” or “USBR Borrowing” or “Canadian Prime Loan” or
“Canadian Prime Borrowing”).

 

SECTION 1.3.                       Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, provided such successors and assigns are
permitted by the Loan Documents, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

16

--------------------------------------------------------------------------------


 

SECTION 1.4.                       Provision with Respect to Borrowers.  Unless
expressly provided for to the contrary, (a) all payment or indemnification of
obligations of “Borrower” shall be joint and several as among Canadian Forest
and each Subsidiary Borrower, (b) all notices from “Borrower” shall mean a
notice from each of Canadian Forest and each Subsidiary Borrower, (c) all
covenants, agreements and other obligations of “Borrower” shall be joint and
several as among Canadian Forest and each Subsidiary Borrower, (d) references to
“each Borrower,” “a Borrower” or “any Borrower” shall mean a reference to
Canadian Forest or any Subsidiary Borrower, and (e) each of Canadian Forest and
the Subsidiary Borrowers are entitled, subject to the terms and conditions of
this Agreement, to request Loans hereunder, notwithstanding any provision
referring only to “Borrower”.

 

SECTION 1.5.                       U.S. Credit Agreement Definitions.  Unless
the context otherwise requires, capitalized terms used herein and not otherwise
defined shall have the meanings given to them in the U.S. Credit Agreement.

 

ARTICLE II
The Credits

 

SECTION 2.1.                       Commitments.  Subject to the terms and
conditions set forth herein, (a) each Lender agrees to make Loans (including BA
Loans made in accordance with Section 2.22) in Canadian Dollars or U.S. Dollars
to Borrower and (b) each Accepting Lender agrees to accept Bankers’ Acceptances
presented to it by Borrower pursuant to Section 2.22, in each case from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) the Credit Exposure of any Lender exceeding the Commitment of
such Lender, or (ii) the aggregate amount of the Credit Exposure of all Lenders
exceeding (A) in the event that availability under this Agreement and the U.S.
Credit Agreement is governed by the Global Borrowing Base, the lesser of (1) the
aggregate amount of the Allocated Canadian Borrowing Base then in effect and (2)
the aggregate amount of the Commitments of the Lenders or (B) otherwise, the
aggregate amount of the Commitments of the Lenders.  Within the foregoing limits
and subject to the terms and conditions set forth herein, Borrower may repay
(but not prepay) Bankers’ Acceptances and may borrow, prepay and reborrow Loans.

 

SECTION 2.2.                       Loans and Borrowings.

 

(a)                                  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Applicable Percentages.  The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)                                 Subject to Sections 2.13 and 2.14, each
Borrowing shall be comprised entirely of Canadian Prime Loans, Eurodollar Loans
or USBR Loans as Borrower may request in accordance herewith or shall be
comprised of Bankers’ Acceptances and BA Loans made in accordance with
Section 2.22.  Each Lender at its option may make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

17

--------------------------------------------------------------------------------


 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of U.S.$1,000,000 and not less than U.S.$1,000,000
(including any continuation or conversion of existing Loans made in connection
therewith).  At the time that each Canadian Prime Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
C$1,000,000 and not less than C$1,000,000 (including any continuation or
conversion of existing Loans made in connection therewith); provided that a
Canadian Prime Borrowing may be in an aggregate amount that is equal to the
Equivalent Amount in Canadian Dollars of the entire Unutilized Commitment, if
less. At the time that each USBR Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of U.S.$1,000,000 and not less
than U.S.$1,000,000 (including any continuation or conversion of existing Loans
made in connection therewith); provided that a USBR Borrowing may be in an
aggregate amount that is equal to the entire Unutilized Commitment, if less. 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, Borrower shall not be entitled to request, or to elect to convert or
continue, any Eurodollar Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

 

SECTION 2.3.                       Requests for Borrowings.  To request a
Borrowing, Borrower shall notify the Global Administrative Agent and the
Canadian Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 1:00 p.m., Toronto time, three Business
Days before the date of the proposed Borrowing or (b) in the case of a Canadian
Prime Borrowing or USBR Borrowing, not later than 11:00 a.m., Toronto time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Global Administrative Agent and the Canadian Administrative
Agent of a written Borrowing Request executed by an Authorized Officer of
Borrower, substantially in the form of Exhibit E-1 or otherwise in a form
approved by the Global Administrative Agent and the Canadian Administrative
Agent.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.2:

 

(i)                                     the aggregate amount of the requested
Borrowing (which amount will be in the appropriate Currency as required pursuant
to the last sentence of this Section 2.3;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be a Canadian
Prime Borrowing, a USBR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Canadian Prime Borrowing.  If no Interest Period is
specified with respect to any requested

 

18

--------------------------------------------------------------------------------


 

Eurodollar Borrowing, then Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  Promptly following receipt of a Borrowing
Request in accordance with this Section, the Canadian Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan (which shall be made in the appropriate Currency based on the Currency of
the Borrowings being requested) to be made as part of the requested Borrowing. 
Notwithstanding anything herein to the contrary, Canadian Prime Loans and BA
Loans may only be denominated in Canadian Dollars and USBR Loans and Eurodollar
Loans may only be denominated in U.S. Dollars.

 

SECTION 2.4.                       Letters of Credit.

 

(a)                                  General.  Subject to the terms and
conditions set forth herein, Borrower may request the issuance of Letters of
Credit for its own account or the account of any Restricted Subsidiary, in a
form reasonably acceptable to the Global Administrative Agent, the Canadian
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by Borrower to, or
entered into by Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit),
Borrower shall, prior to 1:00 p.m., Toronto time, at least three (3) Business
Days prior to the proposed date of issuance or modification, hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Bank) to an Issuing Bank, the
Canadian Administrative Agent and the Global Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information (including, if
applicable, the Currency of such Letter of Credit (which shall be Canadian
Dollars or U.S. Dollars) as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank, Borrower also
shall submit a letter of credit application on the Issuing Bank’s standard form
in connection with any request for a Letter of Credit.  A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed the least of (A) the
aggregate Commitments hereunder; (B) the Allocated Canadian Borrowing Base as
then in effect at such time and (C) U.S.$25,000,000; and (ii) the aggregate
Credit Exposure of the Lenders shall not exceed the lesser of (x) the aggregate
Commitments of the Lenders or (y) if availability under this Agreement and the
U.S. Credit Agreement is governed by the Global Borrowing Base, the Allocated
Canadian Borrowing Base then in effect.

 

19

--------------------------------------------------------------------------------


 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) five (5) Business Days prior to the Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Canadian Administrative Agent, for the account of the Issuing Bank in the
Currency in which such Letter of Credit is denominated, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by Borrower on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to Borrower for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, Borrower shall
reimburse such LC Disbursement in the Currency in which such Letter of Credit is
denominated by paying to the Canadian Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, Toronto time, on the date that
such LC Disbursement is made, if Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Toronto time, on such date; or, if such notice
has not been received by Borrower prior to such time on such date, then not
later than 12:00 noon, Toronto time, on the Business Day immediately following
the day that Borrower receives such notice; provided that, unless such LC
Disbursement is less than C$1,000,000 or U.S.$1,000,000, as applicable, Borrower
may, subject to the conditions to Borrowing set forth herein, request in
accordance with Section 2.3 that such payment be financed with a Borrowing in an
equivalent amount and, to the extent so financed, Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting Borrowing.  If
Borrower fails to make such payment when due (or fails to request a Canadian
Prime or USBR Borrowing as provided herein), the Canadian Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Canadian Administrative Agent its Applicable Percentage of the payment then
due from Borrower, in the same manner as provided in Section 2.5 with respect to
Loans made by such Lender in the appropriate Currency (and Section 2.5 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Canadian Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the Canadian
Administrative Agent of any payment from Borrower pursuant to this paragraph (or
promptly following the Canadian Administrative Agent’s receipt from the Lenders
of proceeds from a requested Borrowing), the

 

20

--------------------------------------------------------------------------------


 

Canadian Administrative Agent shall distribute such payment to the Issuing Bank
or, to the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear.  Any payment made by a Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
Canadian Prime Loans or USBR Loans as contemplated above) shall not constitute a
Loan and shall not relieve Borrower of its obligation to reimburse such LC
Disbursement.

 

(f)                                    Obligations Absolute.  Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement or any other Loan
Document, or any term or provision herein or therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein proving to be untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, Borrower’s obligations hereunder.  Neither
the Agents, the Lenders or any Issuing Bank nor any of their Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse such Issuing Bank
from liability to Borrower to the extent of any direct or actual damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by Borrower to the extent permitted by
applicable law) suffered by Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                 Disbursement Procedures.  An Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Canadian Administrative Agent and Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such

 

21

--------------------------------------------------------------------------------


 

Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any LC Disbursement, then, unless Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such
LC Disbursement is made to but excluding the date that Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to Canadian Prime Loans
or USBR Loans as applicable; provided that, if Borrower fails to reimburse such
LC Disbursement within two (2) Business Days after such reimbursement is due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i)                                     Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that Borrower
receives notice from the Global Administrative Agent, the Canadian
Administrative Agent or the Majority Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, Borrower shall deposit in an account with the Canadian Administrative
Agent, in the name of the Canadian Administrative Agent and for the benefit of
the Lenders, an amount in cash (in the applicable Currency) equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to Borrower described in Section 8.1(g).  Borrower also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.10, and any such cash collateral so deposited and held by the
Canadian Administrative Agent hereunder shall constitute part of the Global
Borrowing Base for purposes of determining compliance with Section 2.10. Each
such deposit shall be held by the Canadian Administrative Agent as collateral
for the payment and performance of the obligations of Borrower under this
Agreement.  The Canadian Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Canadian Administrative
Agent and at Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Canadian
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of Borrower for the
LC Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Lenders with LC Exposure representing greater
than 50% of the total LC Exposure), be applied to satisfy other obligations of
Borrower under this Agreement.  If Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to
Borrower within three (3) Business Days after all Events of Default have been
cured or waived. If Borrower is

 

22

--------------------------------------------------------------------------------


 

required to provide an amount of cash collateral hereunder pursuant to
Section 2.10, such amount (to the extent not applied as aforesaid) shall be
returned to Borrower as and to the extent that, after giving effect to such
return, Borrower would remain in compliance with Section 2.10 and no Default
shall have occurred and be continuing.

 

SECTION 2.5.                       Funding of Borrowings.

 

(a)                                  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, Toronto time, to the account of the Canadian
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, which Loan shall be in the appropriate Currency (based on the
relevant Borrowing Request).  The Canadian Administrative Agent will make such
Loans available to Borrower by promptly crediting the amounts so received, in
like funds, to an account of Borrower maintained with the Canadian
Administrative Agent in Toronto; provided that Canadian Prime Loans and/or USBR
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.4(e) shall be remitted by the Canadian Administrative Agent to the
applicable Issuing Bank.

 

(b)                                 Unless the Canadian Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Canadian
Administrative Agent such Lender’s share of such Borrowing, the Canadian
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Canadian Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to the Canadian
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to the Canadian Administrative
Agent, at (i) in the case of such Lender, the greater of the costs incurred by
the Canadian Administrative Agent for making such Lender’s share of such
Borrowing or a rate determined by the Canadian Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of Borrower, the interest rate applicable to Loans made in such Borrowing. 
If such Lender pays such amount to the Canadian Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

 

(c)                                  Borrowings, conversion or continuations of
Loans, and prepayments of Loans of different Currencies at the same time
hereunder shall be deemed to be separate Borrowings, continuations, conversions
and prepayments, respectively, one for each Currency.

 

SECTION 2.6.                       Interest Elections.

 

(a)                                  Borrower may elect to convert a Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  Borrower may, subject to the requirements of Section 2.2(c),
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising

 

23

--------------------------------------------------------------------------------


 

such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, Borrower shall notify the Global Administrative Agent and the Canadian
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Global Administrative Agent and the Canadian Administrative Agent of a written
Interest Election Request executed by an Authorized Officer of Borrower,
substantially in the form of Exhibit E-2 or otherwise in a form approved by the
Global Administrative Agent and the Canadian Administrative Agent.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.2:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be a
Canadian Prime Borrowing or USBR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Canadian Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a USBR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the Global
Administrative Agent or the Canadian Administrative Agent, at the request of the
Majority Lenders, so notifies Borrower, then, so long as such Event of Default
is continuing, (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing and (ii) unless the Indebtedness has been accelerated

 

24

--------------------------------------------------------------------------------


 

pursuant to Section 8.3, each Eurodollar Borrowing shall be converted to a USBR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.7.                       [Intentionally omitted.]

 

SECTION 2.8.                       Termination and Reduction of Commitments.

 

(a)                                  Unless previously terminated, the
Commitments shall terminate on the Maturity Date.

 

(b)                                 Borrower may at any time terminate, or from
time to time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of U.S.$1,000,000
and not less than U.S.$5,000,000 and (ii) Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.10, the aggregate Credit Exposure of the
Lenders would exceed the aggregate Commitments of the Lenders.

 

(c)                                  Borrower shall notify the Global
Administrative Agent and the Canadian Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two (2) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Canadian Administrative Agent shall advise
the Lenders of the contents thereof.  Each notice delivered by Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by Borrower (by notice to the Global Administrative Agent and the
Canadian Administrative Agent on or prior to the specified effective date) if
such condition is not satisfied.  Subject to the rights of Borrower under
Section 2.21, any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among each
of the Lenders in accordance with each such Lender’s Applicable Percentage.

 

SECTION 2.9.                       Repayment of Loans; Evidence of Debt.

 

(a)                                  Borrower hereby unconditionally promises to
pay to the Canadian Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan and Borrowing of such Lender on the
Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(c)                                  The Canadian Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from Borrower to each Lender hereunder and (iii) the amount of any sum received

 

25

--------------------------------------------------------------------------------


 

by the Canadian Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraphs (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Canadian Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by one or more promissory notes.  In such event, Borrower shall
prepare, execute and deliver to such Lender promissory notes payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns and in a form approved by the Global Administrative Agent and
the Canadian Administrative Agent).  Thereafter, the Loans evidenced by such
promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).

 

SECTION 2.10.                 Prepayment of Loans.

 

(a)                                  Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
the requirements of this Section.  Borrower shall not be permitted to prepay any
Bankers’ Acceptance or BA Loans at any time.

 

(b)                                 If, (i) during any period when availability
under this Agreement and the U.S. Credit Agreement is governed by the Global
Borrowing Base, either the Global Borrowing Base or the Allocated Canadian
Borrowing Base is (A) redetermined under Section 2.7 of the U.S. Credit
Agreement, (B) [intentionally omitted], (C) reduced as the result of a Casualty
Event under Section 2.7(h) of the U.S. Credit Agreement, (D) reduced as the
result of an asset disposition under Section 2.7(i) of the U.S. Credit
Agreement, (E) reallocated pursuant to Section 2.7(d) of the U.S. Credit
Agreement, or (F) reduced pursuant to any other provision of the U.S. Credit
Agreement, and (ii) as a result thereof, either a Global Borrowing Base
Deficiency or a Canadian Borrowing Base Deficiency occurs, then Borrower shall
take the following actions:

 

(1)                                  in the case of a Global Borrowing Base
Deficiency resulting from a redetermination or reduction of the Global Borrowing
Base, prepay, or cause to be prepaid, Combined Loans in an aggregate principal
amount equal to such deficiency, together with interest on the principal amount
paid accrued to the date of such prepayment and, if after prepaying all of the
Combined Loans (other than Bankers Acceptances) a Global Borrowing Base
Deficiency remains as a result of a BA Exposure, pay to the Canadian
Administrative Agent an amount equal to such remaining Global Borrowing Base
Deficiency to be held as cash collateral as provided in Section 2.22(m), and, if
after prepaying all of the Combined Loans (other than Bankers Acceptances) and
providing cash collateral for all Bankers’ Acceptances pursuant to this Section,
a Global Borrowing Base Deficiency

 

26

--------------------------------------------------------------------------------


 

remains as a result of an LC Exposure or an “LC Exposure” under the U.S. Credit
Agreement, pay to the Global Administrative Agent an amount equal to such
remaining Global Borrowing Base Deficiency to be held as cash collateral as
provided in Section 2.4(i); provided that  Borrower shall be obligated to make
(or cause to be made) such prepayment and/or deposit of cash collateral within
180 days following the Deficiency Notification Date with respect to such
deficiency; and provided further that within 90 days following the Deficiency
Notification Date, Borrower shall have prepaid (or caused to be prepaid), or
deposited cash in an amount equal to, one-half of such Global Borrowing Base
Deficiency;

 

(2)                                  in the case of a Canadian Borrowing Base
Deficiency resulting from a redetermination or reduction of the Global Borrowing
Base, take the action described under clause (1) above (except that prepayments
shall be made in respect of Loans made pursuant to this Agreement);

 

(3)                                  [Intentionally omitted];

 

(4)                                  in the case of a Canadian Borrowing Base
Deficiency resulting from a Casualty Event pursuant to Section 2.7(h) of the
U.S. Credit Agreement, utilize the Net Proceeds of such Casualty Event to take
the action described under clause (1) above (except that prepayments shall be
made in respect of Loans made pursuant to this Agreement); provided that if a
prepayment or deposit is required under this clause (4), then Borrower shall be
obligated to make (or cause to be made) such prepayment and/or deposit of cash
collateral on the Business Day immediately following receipt by Borrower or any
Restricted Subsidiary of any Net Proceeds from such Casualty Event;

 

(5)                                  in the case of a Canadian Borrowing Base
Deficiency resulting from an asset disposition pursuant to Section 2.7(i) of the
U.S. Credit Agreement, utilize the Net Proceeds of such asset disposition to
take the action described under clause (1) above (except that prepayments shall
first be made in respect of Loans made pursuant to this Agreement); provided
that if a prepayment or deposit is required under this clause (5), then Borrower
shall be obligated to make (or cause to be made) such prepayment and/or deposit
of cash collateral on the Business Day immediately following the receipt by
Borrower or a Restricted Subsidiary of any Net Proceeds from such asset
disposition;

 

(6)                                  in the case of a Canadian Borrowing Base
Deficiency resulting from a reallocation of the Global Borrowing Base pursuant
to Section 2.7(d) of the U.S. Credit Agreement, prepay Loans in an aggregate
principal amount equal to such deficiency, together with interest on the
principal amount paid accrued to the date of such prepayment, and if a Canadian
Borrowing Base Deficiency remains after prepaying all of the Loans as a result
of an LC Exposure, pay to the Global Administrative Agent an amount equal to
such remaining Canadian Borrowing Base Deficiency to be held as cash collateral
as provided in Section 2.4(i); it being understood that Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral on the
effective date of such reallocation; and

 

27

--------------------------------------------------------------------------------


 

(7)                                  notwithstanding anything in this
Section 2.10 to the contrary, in the event that a Canadian Borrowing Base
Deficiency exists at a time when no Global Borrowing Base Deficiency exists,
then, to the extent that such action would cure (in whole or in part) such
Canadian Borrowing Base Deficiency, Borrower may reallocate the Global Borrowing
Base between the Allocated U.S. Borrowing Base and the Allocated Canadian
Borrowing Base by providing the Global Administrative Agent and the Canadian
Administrative Agent with its election to do so (which election will designate
the relevant reallocations) on the Business Day on which such Canadian Borrowing
Base Deficiency occurs; provided, however, that no reallocation shall be
permitted to the extent such reallocation would cause the aggregate “Credit
Exposure” of the U.S. Lenders under the U.S. Credit Agreement to be greater than
the lesser of the aggregate “Commitments” thereunder and the Allocated U.S.
Borrowing Base.

 

(c)                                  Borrower shall notify the Global
Administrative Agent and the Canadian Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., Toronto time,
two Business Days before the date of prepayment or (ii) in the case of
prepayment of a Canadian Prime Borrowing or USBR Borrowing, not later than 11:00
a.m., Toronto time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid (which amount shall be in a
minimum principal amount of U.S.$2,000,000 or C$2,000,000, as the case may be
(or the aggregate amount of the Obligations hereunder at such time, if a lesser
amount), and in U.S.$1,000,000 or C$1,000,000 increments in excess thereof (or
such other lesser amount in excess thereof in the event that prepayment is with
respect to all Obligations hereunder)); provided that, if a notice of prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.8, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.8.  Promptly following receipt of any such notice relating to a
Borrowing, the Canadian Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.2.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12
and by any other amounts then due under this Agreement (including all amounts
due under Section 2.16).

 

SECTION 2.11.                 Fees.

 

(a)                                  Borrower agrees to pay to the Canadian
Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”), which shall accrue at the Applicable Rate for Commitment Fees
on the daily amount equal to the Applicable Percentage of such Lender of the
Unutilized Commitment during the period from and including the Global Effective
Date to but excluding the date on which the Commitments terminate.  Accrued
Commitment Fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date of this
Agreement; provided that any Commitment Fees accruing after the date on which
the Commitments terminate shall be payable on demand.  All Commitment Fees

 

28

--------------------------------------------------------------------------------


 

shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(b)                                 Borrower agrees to pay (i) to the Canadian
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate as interest on Eurodollar Loans on the average daily amount
of such Lender’s Applicable Percentage of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the date of this Agreement to but excluding the later of the date
on which the Commitments terminate and the date on which  the Lenders cease to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee equal to the
greater of (A) U.S.$500 or C$500, depending on the Currency in which the
relevant Letter of Credit is denominated, and (B) the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements), which LC Exposure will be
converted to an Equivalent Amount with respect to Letters of Credit which are
denominated in Canadian Dollars, during the period from and including the date
of this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure , as well
as the Issuing Bank’s standard fees with respect to the administration,
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees shall be payable
in arrears on the last day of each March, June, September and December of each
year, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(c)                                  Borrower agrees to pay to the Global
Administrative Agent and/or the Arranger, for its own account and for the
account of each Lender, as applicable, fees, including, without limitation, an
upfront fee (the “Upfront Fee”), in the amounts and at the times separately
agreed upon between Parent, the Global Administrative Agent and the Arranger,
including, without limitation, the amounts agreed upon among Parent, the Global
Administrative Agent and the Arranger in the Fee Letter.

 

(d)                                 Unless otherwise set forth herein, all fees
payable hereunder shall be paid on the dates due, in immediately available funds
in U.S. Dollars, to the Global Administrative Agent or the Canadian
Administrative Agent (or the Issuing Bank, in the case of fees payable to it, or
the Arranger, in the case of the Upfront Fee), as the case may be, for
distribution, in the case of Commitment Fees and participation fees, to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.12.                 Interest.

 

(a)                                  Subject to Sections 2.12(f), (g) and (h)
and Section 10.13, the Loans comprising each Canadian Prime Borrowing shall bear
interest at the Canadian Prime Rate plus the

 

29

--------------------------------------------------------------------------------


 

Applicable Rate for Canadian Prime Loans, and Loans comprising each USBR
Borrowing shall bear interest at the USBR plus the Applicable Rate for U.S. Base
Rate Loans.

 

(b)                                 Subject to Sections 2.12(f), (g) and (h) and
Section 10.13, the Loans comprising each Eurodollar Borrowing shall bear
interest at the LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate for Eurodollar Loans.

 

(c)                                  Notwithstanding the foregoing, but subject
to Sections 2.12(f), (g) and (h) and Section 10.13, if any principal of or
interest on any Loan or any fee or other amount payable by Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section plus, to the extent permitted by applicable law, 2% or (ii) in
the case of any other amount, the rate applicable to Canadian Prime Loans as
provided in paragraph (a) of this Section plus, to the extent permitted by
applicable law, 2%.

 

(d)                                 Subject to Sections 2.12(f), (g) and (h) and
Section 10.13, accrued interest on each Loan (other than a Loan consisting of
the acceptance of a Bankers’ Acceptance) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand of the Canadian Administrative Agent or the
Majority Lenders (through the Canadian Administrative Agent), (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

(e)                                  Subject to Sections 2.12(f), (g) and (h)
and Section 10.13, all interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Canadian
Prime Rate or the U.S. Base Rate and interest associated with BA Loans shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Canadian Prime Rate, U.S.
Base Rate or LIBO Rate shall be determined by the Canadian Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

(f)                                    To the extent permitted by applicable
law, any provision of the Interest Act (Canada) or the Judgment Interest Act
(Alberta) which restricts any rate of interest set forth herein shall be
inapplicable to this Agreement and is hereby waived by Borrower.

 

(g)                                 The theory of deemed reinvestment shall not
apply to the calculation of interest or payment of fees or other amounts
hereunder, notwithstanding anything contained in this Agreement, acceptance or
other evidence of indebtedness or in any other Loan Document now or hereafter
taken by any Agent or any Lender for the obligations of Borrower under this
Agreement, or any other instrument referred to herein, and all interest and fees
payable by

 

30

--------------------------------------------------------------------------------


 

Borrower to the Lenders, shall accrue from day to day, computed as described
herein in accordance with the “nominal rate” method of interest calculation.

 

(h)                                 Where, in this Agreement, a rate of interest
or fees is to be calculated on the basis of a 360-day year, such rate is, for
the purpose of the Interest Act (Canada), equivalent to the said rate
(i) multiplied by the actual number of days in the one year period beginning on
the first day of the period of calculation and (ii) divided by 360.

 

SECTION 2.13.                 Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                  the Canadian Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
such Interest Period;

 

(b)                                 the Canadian Administrative Agent is advised
by the Majority Lenders that the LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period; or

 

(c)                                  the Canadian Administrative Agent
determines in good faith (which determination shall be conclusive) that by
reason of circumstances affecting the interbank dollar market generally,
deposits in U.S. Dollars in the London interbank dollar market are not being
offered for the applicable Interest Period and in an amount equal to the amount
of the Eurodollar Loan requested by Borrower,

 

then the Canadian Administrative Agent shall give notice thereof to Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Canadian Administrative Agent notifies Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing for the affected
Interest Period shall be ineffective, and (ii) if any Borrowing Request requests
a Eurodollar Borrowing, such Borrowing shall be made as a Eurodollar Loan having
the shortest Interest Period which is not unavailable under clauses (a) through
(c) of this Section, and if no Interest Period is available, as a USBR
Borrowing.

 

SECTION 2.14.                 Illegality.

 

(a)                                  Notwithstanding any other provision of this
Agreement to the contrary, if (i) by reason of the adoption of any applicable
Governmental Rule or any change in any applicable Governmental Rule or in the
interpretation or administration thereof by any Governmental Authority or
compliance by any Lender with any request or directive (whether or not having
the force of law) of any central bank or other Governmental Authority or (ii)
circumstances affecting the London interbank dollar market or the position of a
Lender therein shall at any time make it unlawful or impracticable in the sole
discretion of a Lender exercised in good faith for such Lender or its Applicable
Lending Office to (A) honor its obligation to make Eurodollar Loans either
generally or for a particular Interest Period provided for hereunder, or (B)
maintain Eurodollar Loans either generally or for a particular Interest Period
provided for hereunder, then such Lender shall promptly notify Borrower thereof
through the Canadian Administrative Agent

 

31

--------------------------------------------------------------------------------


 

and such Lender’s obligation to make or maintain Eurodollar Loans having an
affected Interest Period hereunder shall be suspended until such time as such
Lender may again make and maintain Eurodollar Loans having an affected Interest
Period (in which case the provisions of Section 2.14(b) hereof shall be
applicable).  Before giving such notice pursuant to this Section 2.14, such
Lender will designate a different available Applicable Lending Office for the
affected Eurodollar Loans of such Lender or take such other action as Borrower
may request if such designation or action will avoid the need to suspend such
Lender’s obligation to make Eurodollar Loans hereunder and will not, in the sole
opinion of such Lender exercised in good faith, be disadvantageous to such
Lender (provided, that such Lender shall have no obligation so to designate an
Applicable Lending Office for Eurodollar Loans located in the United States of
America).

 

(b)                                 If the obligation of any Lender to make or
maintain any Eurodollar Loans shall be suspended pursuant to Section 2.14(a)
hereof, all Loans having an affected Interest Period which would otherwise be
made by such Lender as Eurodollar Loans shall be made instead as USBR Loans
(and, if such Lender so requests by notice to Borrower with a copy to the Global
Administrative Agent and the Canadian Administrative Agent, each Eurodollar Loan
having an affected Interest Period of such Lender then outstanding shall be
automatically converted into a USBR Loan on the last day of the Interest Period
for such Eurodollar Loans unless earlier conversion is required by applicable
law) and, to the extent that Eurodollar Loans are so made as (or converted into)
USBR Loans, all payments of principal which would otherwise be applied to such
Eurodollar Loans shall be applied instead to such USBR Loans.

 

SECTION 2.15.                 Increased Costs.

 

(a)                                  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the LIBO Rate) or any Issuing Bank; or

 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or BA Loan or Bankers’
Acceptance (or of maintaining its obligation to make any such Loan or BA Loan or
Bankers’ Acceptance ) or to increase the cost to such Lender or such Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or BA Loan
or Bankers’ Acceptance, or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise), then Borrower will pay to such Lender or such Issuing
Bank such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

32

--------------------------------------------------------------------------------


 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to Borrower and shall be conclusive absent manifest error.  Borrower
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.16.                 Break Funding Payments.  In the event of (a) the
payment (including prepayment) of any principal of any Eurodollar Loan or BA
Loan or Bankers’ Acceptance other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan or BA Loan or Bankers’ Acceptance other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan or BA Loans or Bankers’ Acceptances other than
on the last day of the Interest Period applicable thereto as a result of a
request by Borrower pursuant to  Section 2.19 then, in any such event, Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of

 

33

--------------------------------------------------------------------------------


 

a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the London
interbank market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to Borrower, the Global Administrative Agent and the Canadian
Administrative Agent and shall be conclusive absent manifest error.  Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

SECTION 2.17.                 Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), the Global
Administrative Agent, the Canadian Administrative Agent, each Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law; provided that if a
Lender is in breach of its representation and warranty under Section 2.17(e),
then Borrower shall only be obligated to comply with clauses (ii) and (iii) of
this Section 2.17(a) with respect to payments to be made to such Lender.

 

(b)                                 In addition, Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)                                  Borrower shall indemnify the Global
Administrative Agent, the Canadian Administrative Agent, each Lender and each
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Global Administrative
Agent, the Canadian Administrative Agent, such Lender or such Issuing Bank, as
the case may be, on or with respect to any payment by or on account of any
obligation of Borrower hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that if a Lender is in breach
of its representation and warranty under Section 2.17(e), then Borrower shall
have no obligations under this Section 2.17(c) with respect to any payments or
liabilities described herein made or owed by such Lender.  A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender or an
Issuing Bank, or by either the Global Administrative Agent or the Canadian
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

34

--------------------------------------------------------------------------------


 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority, if
available, Borrower shall deliver to the Global Administrative Agent and the
Canadian Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Global Administrative Agent and the Canadian Administrative
Agent.

 

(e)                                  Each Lender represents and warrants that it
is not a Foreign Lender.

 

(f)                                    If Borrower at any time pays an amount
under Section 2.17(a), (b) or (c) to any Lender, the Global Administrative
Agent, the Canadian Administrative Agent or any Issuing Bank, and such payee
receives a refund of or credit for any part of any Indemnified Taxes or Other
Taxes which such payee determines in its sole judgment is made with respect to
such amount paid by Borrower, such Lender, the Global Administrative Agent, the
Canadian Administrative Agent or any Issuing Bank, as the case may be, shall pay
to such Borrower the amount of such refund or credit promptly, and in any event
within 60 days, following the receipt of such refund or credit by such payee.

 

SECTION 2.18.                 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)                                  Borrower shall make each payment required
to be made by it hereunder or under any other Loan Document (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 12:00 noon, Toronto time),
on the date when due, in immediately available funds in the appropriate
Currency, without set-off or counterclaim. Any amounts received after such time
on any date may, in the discretion of the Canadian Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the Canadian
Administrative Agent c/o JPMorgan Chase Bank, Toronto Branch, 200 Bay Street,
Suite 1800, Royal Bank Plaza, South Tower, Toronto, Ontario, Canada M5J 2J2,
Attention: Amanda Vidulich, Telephone: 416-981-9235, Fax: 416-981-9128, with a
copy to JPMorgan Chase Bank, Loan and Agency Services, 1111 Fannin Street, 10th
Floor, Houston, Texas 77002, Attention: Sylvia Gutierrez, Telephone:
713-750-2510, Fax: 713-427-6307, with a copy to JPMorgan Chase Bank, Global Oil
& Gas, 600 Travis Street, 20th Floor, Houston, Texas 77002, Attention: Peter
Licalzi, Telephone: 713-216-8869, Fax: 713-216-4117, except payments to be made
directly to an Issuing Bank as expressly provided herein and payments pursuant
to Sections 2.15, 2.16, 2.17(a), 2.17(c) and 10.3 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall
bemade to the Persons specified therein. The Canadian Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  Except as set
forth in clause (a) of the definition of “Interest Period”, if any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments under each Loan Document shall be made
in the appropriate Currency as required pursuant to the Loan Documents.

 

35

--------------------------------------------------------------------------------


 

(b)                                 If at any time insufficient funds are
received by and available to the Canadian Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of Borrower in the amount of
such participation.

 

(d)                                 Unless the Canadian Administrative Agent
shall have received notice from Borrower prior to the date on which any payment
is due to the Canadian Administrative Agent for the account of the Lenders or an
Issuing Bank hereunder that Borrower will not make such payment, the Canadian
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or an Issuing Bank, as the case may be, the amount due.  In such
event, if Borrower has not in fact made such payment, then each of the Lenders
or each of the Issuing Banks, as the case may be, severally agrees to repay to
the Canadian Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Global Administrative Agent, at the greater of the costs incurred
by the Canadian Administrative Agent for making such distributed amount and a
rate determined by the Global Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

36

--------------------------------------------------------------------------------


 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.4(d) or (e), 2.5(b),
2.18(d) or 10.3(c) then the Canadian Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Canadian Administrative Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

SECTION 2.19.                 Mitigation Obligations; Replacement of Lenders.

 

(a)                                  If any Lender requests compensation under
Section 2.15, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 If (i) any Lender asserts that events have
occurred suspending its obligation to make or maintain Eurodollar Loans under
Section 2.14 when substantially all other Lenders have not also done so, (ii)
any Lender requests compensation under Section 2.15, (iii) Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or (iv) any Lender defaults in
its obligation to fund Loans hereunder, then Borrower may, at its sole expense
and effort, upon notice to such Lender, the Canadian Administrative Agent and
the Global Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the terms of Section 10.4),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (1) Borrower shall have received
the prior written consents of the Global Administrative Agent and the Canadian
Administrative Agent, which consents shall not unreasonably be withheld or
delayed, (2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts), (3)
the assignee and assignor shall have entered into an Assignment and Assumption,
and (4) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.

 

SECTION 2.20.                 Currency Conversion and Currency Indemnity.

 

(a)                                  Payments in Agreed Currency.  Borrower
shall make payment relative to any Obligation in the currency (the “Agreed
Currency”) in which the Obligation was effected.  If any payment is received on
account of any Obligation in any currency (the “Other Currency”) other than the
Agreed Currency (whether voluntarily or pursuant to an order or judgment or the
enforcement thereof or the realization of any Collateral or the liquidation of
Borrower or

 

37

--------------------------------------------------------------------------------


 

otherwise howsoever), such payment shall constitute a discharge of the liability
of Borrower hereunder and under the other Loan Documents in respect of such
obligation only to the extent of the amount of the Agreed Currency which the
relevant Lender or Agent, as the case may be, is able to purchase with the
amount of the Other Currency received by it on the Business Day next following
such receipt in accordance with its normal procedures and after deducting any
premium and costs of exchange.

 

(b)                                 Conversion of Agreed Currency into Judgment
Currency.  If, for the purpose of obtaining or enforcing judgment in any court
in any jurisdiction, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due in the Agreed Currency then the
conversion shall be made on the basis of the rate of exchange prevailing on the
next Business Day following the date such judgment is given and in any event
Borrower shall be obligated to pay the Agents and the Lenders any deficiency in
accordance with Section 2.20(c).  For the foregoing purposes “rate of exchange”
means the rate at which the relevant Lender or Agent, as applicable, in
accordance with its normal banking procedures is able on the relevant date to
purchase the Agreed Currency with the Judgment Currency after deducting any
premium and costs of exchange.

 

(c)                                  Circumstances Giving Rise to Indemnity.  To
the fullest extent permitted by applicable law, if (i) any Lender or any Agent
receives any payment or payments on account of the liability of Borrower
hereunder pursuant to any judgment or order in any Other Currency, and (ii) the
amount of the Agreed Currency which the relevant Lender or Agent, as applicable,
is able to purchase on the Business Day next following such receipt with the
proceeds of such payment or payments in accordance with its normal procedures
and after deducting any premiums and costs of exchange is less than the amount
of the Agreed Currency due in respect of such liability  immediately prior to
such judgment or order, then Borrower on demand shall, and Borrower hereby
agrees to, indemnify the Lenders and the Agents from and against any loss, cost
or expense arising out of or in connection with such deficiency.

 

(d)                                 Indemnity Separate Obligation.  To the
fullest extent permitted by applicable law, the agreement of indemnity provided
for in Section 2.20(c) shall constitute an obligation separate and independent
from all other obligations contained in this Agreement, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by the Lenders or Agents or any of them from time to time,
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder or under any
judgment or order.

 

SECTION 2.21.                 Addition of Lenders and Increase in Commitments. 
It is agreed by the parties hereto that one or more financial institutions
acceptable to Canadian Forest, the Canadian Administrative Agent and the Global
Administrative Agent may become a Lender under this Agreement, with the consent
of the Global Administrative Agent (as to the identity of the institution), by
executing and delivering to Canadian Forest, the Canadian Administrative Agent
and the Global Administrative Agent a certificate substantially in the form of
Exhibit B hereto (a “Lender Certificate”).  Upon receipt and agreement by
Borrower and the Global Administrative Agent (as to the identity of the
institution) of any such Lender Certificate, (a) the aggregate amount of the
Commitments of the Lenders (including any Person that becomes a Lender by
delivery of such a Lender Certificate) automatically without further action by

 

38

--------------------------------------------------------------------------------


 

Borrower, the Canadian Administrative Agent, the Global Administrative Agent or
any Lender shall be increased by the amount indicated in such Lender Certificate
(but not in excess of U.S.$200,000,000 in the aggregate for all such increases
pursuant to this Section and the increases pursuant to Section 2.20 of the U.S.
Credit Agreement) on the effective date set forth in such Lender Certificate
(such increased amount herein the “Increased Commitment Amount”), (b) the
Register shall be amended to add such Commitment of such additional Lender or to
reflect the increase in the Commitment of an existing Lender, and the Applicable
Percentages of the Lenders shall be adjusted accordingly to reflect the
additional Lender or the increase in the Commitment of an existing Lender, (c)
any such additional Lender shall be deemed to be a party in all respects to this
Agreement and any other Loan Documents to which the Lenders are a party, and (d)
upon the effective date set forth in such Lender Certificate, any such Lender
party to the Lender Certificate shall purchase a pro rata portion of the
outstanding Credit Exposure of each of the current Lenders such that the Lenders
(including any additional Lender, if applicable) shall have the appropriate
portion of the aggregate outstanding Credit Exposure of the Lenders (based in
each case on such Lender’s Applicable Percentage, as revised pursuant to this
Section).

 

SECTION 2.22.                 Bankers’ Acceptances.  Subject to the terms and
conditions of this Agreement, the Commitments may be utilized, upon the request
of Borrower, in addition to the Loans provided for by Section 2.2 and the
issuance of Letters of Credit provided for by Section 2.4, for the acceptance by
the Lenders of Bankers’ Acceptances issued by Borrower, provided that in no
event shall (i) the aggregate amount of all Bankers’ Acceptance Liabilities
together with the Equivalent Amount in U.S. Dollars of the aggregate principal
amount of the Loans (excluding Bankers’ Acceptances and BA Loans) and the
aggregate amount of all LC Exposure exceed (A) in the event that availability
under this Agreement and the U.S. Credit Agreement is governed by the Global
Borrowing Base, the lesser of (1) the aggregate amount of the Allocated Canadian
Borrowing Base then in effect and (2) the aggregate amount of the Commitments of
the Lenders or (B) otherwise, the aggregate amount of the Commitments of the
Lenders, and (ii) any Bankers’ Acceptances have maturities of less than 30 days
or more than 180 days from the Acceptance Date (and shall in no event mature on
a date after the Maturity Date). Whenever Borrower is required to furnish a
notice to the Canadian Administrative Agent pursuant to the following additional
provisions of this Section, it shall give a copy of such notice to the Global
Administrative Agent.  The following additional provisions shall apply to
Bankers’ Acceptances:

 

(a)                                  In order to facilitate and expedite the
issuance and acceptance of Bankers’ Acceptances hereunder, Borrower agrees to
the terms and conditions of the Power of Attorney with respect to the Bankers’
Acceptance attached hereto as Exhibit J.

 

(b)                                 When Borrower wishes to make a Borrowing by
way of Bankers’ Acceptances, Borrower shall submit to the Canadian
Administrative Agent and the Global Administrative Agent prior written notice
with respect to the issuance of the Bankers’ Acceptances (such written notice a
“Bankers’ Acceptance Request”) by not later than 1:00 p.m., Toronto time,
two (2) Business Days’ prior to the Acceptance Date.  Each Bankers’ Acceptance
Request shall be irrevocable and binding on Borrower.  Borrower shall indemnify
each Lender against any loss or expense incurred by such Lender as a result of
any failure by Borrower to fulfill or honor before the date specified as the
Acceptance Date, the applicable conditions set forth in Article IV, if, as a
result of such failure the requested Bankers’ Acceptance is not made on such
date.  Unless otherwise agreed among the Canadian Administrative Agent, the
Global Administrative Agent

 

39

--------------------------------------------------------------------------------


 

and the Lenders, the aggregate amount of all Bankers’ Acceptances issued on any
Acceptance Date hereunder shall be accepted pro rata by all Lenders relative to
their respective Applicable Percentage, rounded, upwards or downwards, as the
case may be, to the nearest C$100,000.  Upon receipt of a Bankers’ Acceptance
Request, the Canadian Administrative Agent shall advise each Lender of the
contents thereof.

 

(c)                                  Unless Borrower has notified the Canadian
Administrative Agent and the Global Administrative Agent in the Bankers’
Acceptance Request that Borrower intends to arrange the sale of the Bankers’
Acceptances which are the subject of such Bankers’ Acceptance Request (a
“Borrower Arrangement”), on the Acceptance Date at 10:30 a.m., Toronto time, the
Canadian Administrative Agent shall determine the Bankers’ Acceptance Rate for
each of the Accepting Lenders.  Not later than 2:00 p.m., Toronto time, each
such Accepting Lender shall accept and purchase its share of the Bankers’
Acceptances that are issued and shall make available to the Canadian
Administrative Agent, in accordance with Section 2.5, the BA Net Proceeds of the
purchase of Bankers’ Acceptances on such day by such Lender.  The Canadian
Administrative Agent shall transfer to the applicable Borrower those BA Net
Proceeds of the Bankers’ Acceptances and shall notify such Borrower and each
such Lender by facsimile or telephone (if by telephone, to be confirmed
subsequently in writing) of the details of the issue, pursuant to a notice in
substantially the form attached hereto as Exhibit M.  Each Accepting Lender may
at any time and from time to time hold, sell, rediscount or otherwise dispose of
any or all Bankers’ Acceptances accepted and purchased by it.

 

On the Acceptance Date, such Borrower shall pay each Accepting Lender and each
Lender providing a BA Loan a Stamping Fee with respect to each Bankers’
Acceptance and each BA Loan and each Lender is hereby authorized to deduct such
Stamping Fee prior to remitting the BA Net Proceeds to the Canadian
Administrative Agent.

 

For each Bankers’ Acceptance or BA Loan, the Stamping Fee payable by such
Borrower shall be the product obtained by multiplying:

 

(i)                                     the applicable Bankers’ Acceptance
Stamping Fee specified in the definition of Applicable Rate in effect from time
to time; by

 

(ii)                                  the Principal Amount of that Bankers’
Acceptance or BA Loan;

 

and prorating that product for the number of days in the term from and including
the Acceptance Date to but not including the BA Maturity Date of that Bankers’
Acceptance or the Interest Period for the BA Loan, as the case may be, on the
basis of a year of 365 days.

 

(d)                                 [Intentionally omitted.]

 

(e)                                  On each day during the period commencing
with the issuance by Borrower of any Bankers’ Acceptance and until such Bankers’
Acceptance Liability shall have been paid by Borrower, the Commitment of each
Accepting Lender that is able to extend credit by way of Bankers’ Acceptances
shall be deemed to be utilized for all purposes of this Agreement in an amount
equal to the Principal Amount of such Bankers’ Acceptance.

 

40

--------------------------------------------------------------------------------


 

The Commitment of any Lender providing a BA Loan rather than Bankers’
Acceptances shall be deemed utilized during this period in an amount equal to
the Principal Amount of such BA Loan.

 

(f)                                    Borrower agrees to pay on the BA Maturity
Date for each Bankers’ Acceptance, to the Canadian Administrative Agent for
account of each Accepting Lender, an amount equal to the Bankers’ Acceptance
Liability for such Bankers’ Acceptance.

 

Each Borrower hereby waives presentment for payment of Bankers’ Acceptances by
the Accepting Lenders and any defense to payment of amounts due to an Accepting
Lender in respect of a Bankers’ Acceptance which might exist by reason of such
Bankers’ Acceptance being held at maturity by the Accepting Lender which
accepted it and agrees not to claim from such Lenders any days of grace for the
payment at maturity of Bankers’ Acceptances.

 

(g)                                 In the event any Borrower fails to notify
the Canadian Administrative Agent in writing not later than 1:00 p.m., Toronto
time, on the Business Day prior to any BA Maturity Date that such Borrower
intends to pay with Borrower’s own funds the Bankers’ Acceptance Liabilities due
on such BA Maturity Date or fails to make such payment, such Borrower shall be
deemed for all purposes to have given the Canadian Administrative Agent notice
of a borrowing of a Canadian Prime Loan pursuant to Section 2.3 for an amount
equal to the Principal Amount of such Bankers’ Acceptances; provided that:

 

(i)                                     the BA Maturity Date for such Bankers’
Acceptances shall be considered to be the date of such borrowing;

 

(ii)                                  the proceeds of such Canadian Prime Loan
shall be used to pay the amount of the Bankers’ Acceptance Liability due on such
BA Maturity Date;

 

(iii)                               if after giving effect to such Canadian
Prime Loan, a Canadian Borrowing Base Deficiency would exist, the Global
Administrative Agent shall so advise Borrower and Borrower shall comply with the
provisions of Section 2.10;

 

(iv)                              each Lender which has made a maturing BA Loan
(in accordance with Section 2.22(h) hereof) shall continue to extend credit to
Borrower by way of a Canadian Prime Loan (without further advance of funds to
Borrower) in the Principal Amount equal to its Applicable Percentage of the
total amount of credit requested to be extended by Bankers’ Acceptances when the
BA Loan was made; and

 

(v)                                 the Canadian Administrative Agent shall
promptly and in any event within three (3) Business Days following the BA
Maturity Date of such Bankers’ Acceptances, notify Borrower in writing of the
making of such Canadian Prime Loan pursuant to this Section 2.22(g).

 

(h)                                 If, in the sole judgment of a Lender, such
Lender is unable, as a result of applicable law or customary market practice, to
extend credit by way of Bankers’ Acceptance in accordance with this Agreement,
such Lender shall give notice to such effect to the Canadian Administrative
Agent and Borrower prior to 1:00 p.m., Toronto time, on the date of the
requested credit extension (which notice may, if so stated therein, remain in
effect with respect to

 

41

--------------------------------------------------------------------------------


 

subsequent requests for extension of credit by way of Bankers’ Acceptance until
revoked by notice to the Global Administrative Agent, the Canadian
Administrative Agent and Borrower) and shall make available to the Canadian
Administrative Agent, in accordance with Section 2.1 hereof prior to 2:00 p.m.,
Toronto time, on the date of such requested credit extension a Canadian Dollar
loan (a “BA Loan”) in the Principal Amount equal to such Lender’s Applicable
Percentage of the total amount of credit requested to be extended by way of
Bankers’ Acceptances.  The Stamping Fee for that BA Loan shall be calculated on
that Principal Amount.  Such BA Loan shall have an Interest Period equal to the
term of the Bankers’ Acceptances for which it is a substitute and shall bear
interest throughout such Interest Period applicable to that BA Loan at a rate
per annum equal to the Bankers’ Acceptance Rate for such Bankers’ Acceptances. 
On the maturity date of the Bankers’ Acceptances issued concurrently with the
advance of the BA Loan, Borrower shall pay to each Lender which made a BA Loan,
in satisfaction of the BA Loan and accrued interest thereon, an amount equal to
the Principal Amount of such BA Loan, failing which such Principal Amount shall
be converted to a Canadian Prime Loan.  The amount of the proceeds of that
BA Loan to be disbursed to Borrower on the Acceptance Date shall be the same
amount as if that Lender had accepted and purchased its Lender’s Applicable
Percentage of the requested Bankers’ Acceptances at a discount from the
Principal Amount of that Bankers’ Acceptance calculated at a discount rate per
annum equal to the Bankers’ Acceptance Rate for the term of such Bankers’
Acceptances in the same manner that BA Net Proceeds are calculated; provided
that the Principal Amount of such BA Loan shall be the same amount as the face
amount of the Bankers’ Acceptance which such Lender would have accepted but for
this Section 2.22(h).

 

(i)                                     If any Borrower notifies the Canadian
Administrative Agent of a Borrower Arrangement, on the Acceptance Date of the
Bankers’ Acceptances constituting such Borrower Arrangement:

 

(i)                                     Borrower shall obtain quotations from
prospective purchasers regarding the sale of the Bankers’ Acceptances to be
accepted by the Lenders, and shall, on or before 11:00 a.m., Toronto time, on
such date, provide the Canadian Administrative Agent with all necessary
information required by each Lender to enable each Lender to determine the
Bankers’ Acceptance discount rate applicable to such issue, together with the
identity of and the face amount of Bankers’ Acceptances to be purchased by each
of the purchaser(s) of the Bankers’ Acceptances accepted by each Lender.  In
obtaining such quotes, Borrower shall offer each Lender the right to bid on the
Bankers’ Acceptances accepted by it.  The Lenders and the Canadian
Administrative Agent shall not be responsible for any losses occasioned by the
failure of any Borrower to comply with its obligations under this paragraph and
shall not be required to purchase any Bankers’ Acceptances on such Acceptance
Date if the applicable Borrower has requested a Borrower Arrangement; and

 

(ii)                                  on receipt from Borrower of the
information referred to in paragraph (i), the Canadian Administrative Agent
shall promptly notify each Lender of:

 

(A)                              the Bankers’ Acceptance discount rate to be
applicable to such issue;

 

42

--------------------------------------------------------------------------------


 

(B)                                the proceeds to be received by such Lender on
the sale of the Bankers’ Acceptances accepted by such Lender, based upon such
Bankers’ Acceptance discount rate obtained by such Borrower for each such
Lender; and

 

(C)                                the Stamping Fee payable to such Lender in
connection with such issue.

 

(j)                                     [Intentionally omitted.]

 

(k)                                  If a Lender determines in good faith, which
determination shall be final, conclusive and binding upon Borrower, and notifies
Borrower that, by reason of circumstances affecting the money market:

 

(i)                                     there is no market for Bankers’
Acceptances generally or of a requested duration; or

 

(ii)                                  the demand for Bankers’ Acceptances is
insufficient to allow the sale or trading of the Bankers’ Acceptances created
and purchased hereunder generally or in connection with a requested duration;

 

then:

 

(x)                                   the right of any Borrower to request
Bankers’ Acceptances or a BA Loan of the affected duration from that Lender
shall be suspended until such Lender determines that the circumstances causing
such suspension no longer exist and such Lender so notifies each Borrower; and

 

(y)                                 any Bankers’ Acceptance Request for an
affected duration which is outstanding shall be canceled and the Bankers’
Acceptances or BA Loan requested therein shall not be made and a Bankers’
Acceptance or BA Loan having the shortest duration available (or if none) a
Canadian Prime Loan shall be made in its place.

 

(l)                                     It is the intention of the Canadian
Administrative Agent, the Lenders and Borrower that, except to the extent a
Lender advises otherwise, pursuant to the Depository Bills and Notes Act
(“DBNA”), all Bankers’ Acceptances accepted by the Lenders under this Agreement
shall be issued in the form of a “depository bill” (as defined in the DBNA),
deposited with the Canadian Depository for Securities Ltd. and made payable to
CDS & Co.  In order to give effect to the foregoing, the Canadian Administrative
Agent shall, subject to the approval of Borrower and the Lenders, establish and
notify Borrower and the Lenders of any procedure, consistent with the terms of
this Agreement and the requirements of the DBNA, as is reasonably necessary to
accomplish such intention, including, without limitation:

 

(i)                                     any instrument held by the Canadian
Administrative Agent or a Lender for purposes of Bankers’ Acceptances shall have
marked prominently and legibly on its face and within its text, at or before the
time of issue, the words “This is a depository bill subject to the Depository
Bills and Notes Act (Canada)”;

 

43

--------------------------------------------------------------------------------


 

(ii)                                  any reference to the authentication of the
Bankers’ Acceptances will be removed; and

 

(iii)                               any reference to “bearer” will be removed
and no Bankers’ Acceptance shall be marked with any words prohibiting
negotiation, transfer or assignment of it or of an interest in it.

 

(m)                               If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the Global
Administrative Agent, the Canadian Administrative Agent or the Majority Lenders
(or, if the maturity of the Loans has been accelerated, Lenders with BA Exposure
representing greater than 50% of the total BA Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, Borrower shall deposit in an account
with the Canadian Administrative Agent, in the name of the Canadian
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the BA Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in Section 8.1(g).  Borrower shall also deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.10, and any such cash collateral so deposited and held by the Canadian
Administrative Agent hereunder shall constitute part of the Global Borrowing
Base for purposes of determining compliance with Section 2.10.  Each such
deposit shall be held by the Canadian Administrative Agent as collateral for the
payment and performance of the obligations of Borrower under this Agreement. 
The Canadian Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Canadian Administrative Agent and
at Borrower’s risk and expense, such deposits shall not bear interest.  Interest
or profits, if any, on such investments shall accumulate in such account. 
Moneys in such account shall be applied by the Canadian Administrative Agent for
the satisfaction of the obligations of Borrower with respect to the BA Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Lenders with BA Exposure representing greater than 50% of the
total BA Exposure), be applied to satisfy other obligations of Borrower under
this Agreement.  If Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to Borrower within three
(3) Business Days after all Events of Default have been cured or waived.  If
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.10, such amount (to the extent not applied as aforesaid) shall be
returned to Borrower as and to the extent that, after giving effect to such
return, Borrower would remain in compliance with Section 2.10 and no Default
shall have occurred and be continuing.

 

ARTICLE III
Representations and Warranties

 

In order to induce the Global Administrative Agent, the Canadian Administrative
Agent, the other Agents, any Issuing Bank and the Lenders to enter into this
Agreement and to make Loans (including making BA Loans and accepting Bankers’
Acceptances) and issue or participate in any Letters of Credit hereunder,
Borrower represents and warrants to the Global

 

44

--------------------------------------------------------------------------------


 

Administrative Agent, the Canadian Administrative Agent, the other Agents, any
Issuing Bank and the Lenders as set forth in this Article.

 

SECTION 3.1.                       Organization; Powers.  Each of Borrower and
its Restricted Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.2.                       Authorization; Enforceability.  The
execution, delivery and performance by Borrower of this Agreement and each other
Loan Document executed or to be executed by it, and the execution, delivery and
performance by each other Loan Party of each Loan Document executed or to be
executed by it, are within Borrower’s and each such other Loan Party’s
corporate, limited liability company and/or partnership powers, and have been
duly authorized by all necessary corporate, limited liability company and/or
partnership action, and if required, stockholder, member and/or partner action. 
This Agreement and each other Loan Document executed or to be executed by it has
been duly executed and delivered by Borrower and constitutes, and each other
Loan Document executed or to be executed by any other Loan Party, when executed
and delivered by such other Loan Party, will constitute, a legal, valid and
binding obligation of Borrower or such Loan Party (as the case may be),
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.3.                       Approvals; No Conflicts.  The execution,
delivery and performance by Borrower of this Agreement and each other Loan
Document executed or to be executed by it, and the execution, delivery and
performance by each other Loan Party of each Loan Document executed or to be
executed by such other Loan Party, (a) do not require any Governmental Approval
or third party approvals, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate any applicable Governmental Rule
or the Organic Documents of Borrower or any such other Loan Party or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon Borrower or any such
Loan Party or its assets, or give rise to a right thereunder to require any
payment to be made by Borrower or any such other Loan Party, and (d) will not
result in the creation or imposition of any Lien on any asset of Borrower or any
such other Loan Party except Liens created under the Loan Documents.

 

SECTION 3.4.                       Properties.  Each of Borrower and its
Restricted Subsidiaries owns its Properties free and clear of all Liens (other
than Liens permitted by Section 7.2 of the U.S. Credit Agreement).

 

SECTION 3.5.                       Compliance with Laws and Agreements.  Each of
Borrower and its Restricted Subsidiaries is in compliance with all Governmental
Rules applicable to such Person or its Property and all indentures, agreements
and other instruments binding upon it or its

 

45

--------------------------------------------------------------------------------


 

Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  No
Default has occurred and is continuing.

 

SECTION 3.6.                       Unfunded Pension Liabilities.  The unfunded
pension or similar liabilities of Canadian Forest and its Subsidiaries do not in
the aggregate exceed an amount which could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.7.                       Disclosure.  Borrower has disclosed to the
Lenders, the Canadian Administrative Agent and the Global Administrative Agent
all agreements, court orders, judgments, instruments and corporate or other
restrictions to which Borrower or any of its Subsidiaries is subject, and all
other matters known to any of them relating to any of the foregoing, which
agreements, court orders, judgments, instruments, restrictions and other matters
individually or in aggregate could reasonably be expected to result in a
Material Adverse Effect.  None of the documents, reports, financial statements,
certificates or other information furnished by or on behalf of Borrower or any
of its Subsidiaries to the Global Administrative Agent, the Canadian
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

 

SECTION 3.8.                       Priority; Security Matters.  The Obligations
are and shall be at all times secured by Liens in all Collateral located in the
Provinces of Alberta, Saskatchewan and British Columbia to the extent perfection
has or will occur by the filing of an instrument to create a floating charge
under the laws of the Provinces of Alberta, Saskatchewan and British Columbia,
or by possession, and, except for Liens permitted by Section 7.2 of the U.S.
Credit Agreement, all such Liens shall be first priority Liens.

 

SECTION 3.9.                       Solvency.  Immediately after the consummation
of the Financing Transactions to occur on the Global Effective Date, (a) no Loan
Party will have unreasonably small capital with which to conduct the business in
which such Loan Party is engaged as such business is now conducted and is
proposed to be conducted following the Global Effective Date; and (b) Canadian
Forest and each other Loan Party will be Solvent.

 

SECTION 3.10.                 Representations and Warranties in U.S. Credit
Agreement.  Each Borrower represents and warranties that  each of the
representations and warranties contained in the U.S. Credit Agreement,
including, without limitation, Article III of the U.S. Credit Agreement,
pertaining or otherwise applicable to such Borrower in its capacity as a
Restricted Subsidiary of Parent is true, correct and complete in all respects
(except with respect to such representations and warranties which expressly
relate to an earlier date, in which case such representations and warranties are
true, correct and complete as of such earlier date).

 

46

--------------------------------------------------------------------------------


 

ARTICLE IV
Conditions

 

SECTION 4.1.                       Effectiveness.  This Agreement shall become
effective on the date on which each of the following conditions is satisfied (or
waived in accordance with Section 10.2):

 

(a)                                  Certain Loan Documents.  The Global
Administrative Agent (or its counsel) shall have received from each party
thereto either a counterpart of each of the following documents duly executed on
behalf of such party or written evidence satisfactory to the Global
Administrative Agent (which may include telecopy transmission of a signed
signature page of such document) that each such party has duly executed for
delivery to the Global Administrative Agent a counterpart of each of the
following documents which documents must be acceptable to the Global
Administrative Agent in its sole and absolute discretion: this Agreement, the
U.S. Credit Agreement and the Intercreditor Agreement.

 

(b)                                 Fees and Expenses. The Global Administrative
Agent, the Canadian Administrative Agent, the Arranger and the Lenders shall
have received all fees, including the Upfront Fee, and other amounts due and
payable pursuant to this Agreement or any other Loan Document on or prior to the
date hereof, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party hereunder or under
any other Combined Loan Document.

 

SECTION 4.2.                       Amendment and Restatement; Initial Loan.  The
obligations of (a) the Lenders to (i) amend and restate the Existing Credit
Facilities and (ii) make Loans (including making BA Loans and accepting Bankers’
Acceptances) or (b) any Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.2):

 

(a)                                  Certain Loan Documents.  The Global
Administrative Agent (or its counsel) shall have received from each party
thereto either a counterpart of each of the following documents duly executed on
behalf of such party or written evidence satisfactory to the Global
Administrative Agent (which may include telecopy transmission of a signed
signature page of such document) that each such party has duly executed for
delivery to the Global Administrative Agent a counterpart of each of the
following documents: a Guaranty from Parent, the Fee Letter, the Acknowledgment
and Amendments required by Section 4.2(e), and all related financing statements
and other filings.

 

(b)                                 U.S. Loan Documents.  The Global
Administrative Agent shall have received copies of the executed U.S. Loan
Documents (other than the U.S. Credit Agreement) and the conditions for making
Loans provided in the U.S. Credit Agreement shall have been contemporaneously
satisfied.

 

(c)                                  Opinions of Counsel.  The Global
Administrative Agent shall have received opinions, dated the Global Effective
Date, addressed to the Global Administrative Agent and the Canadian
Administrative Agent, the other Agents and the Combined Lenders, from (i)
Bennett

 

47

--------------------------------------------------------------------------------


 

Jones LLP, counsel to Borrower, in substantially the form attached hereto as
Exhibit A-1; (ii) Vinson & Elkins L.L.P., U.S. counsel to Parent, in
substantially the form attached hereto as Exhibit A-2; and (iii) Burnet,
Duckworth & Palmer LLP, counsel to the Canadian Lenders and the U.S. Lenders, in
substantially the form attached hereto as Exhibit A-3.

 

(d)                                 Organizational Documents.  The Global
Administrative Agent shall have received a certificate of an Authorized Officer
of each Loan Party dated as of the Global Effective Date, certifying:

 

(i)                                     that attached to each such certificate
are (A) a true and complete copy of the Organic Documents of such Loan Party, as
the case may be, as in effect on the Global Effective Date, (B) a true and
complete copy of a certificate from the Governmental Authority of Canada or the
province of such entity’s organization certifying that such entity is duly
organized and validly existing in such jurisdiction, and (C) a true and complete
copy of a certificate from the appropriate Governmental Authority of each
province (without duplication) certifying that such entity is duly qualified and
in good standing to transact business in such province as an extra-provincial
corporation, if the failure to be so qualified or in good standing could
reasonably be expected to have a Material Adverse Effect;

 

(ii)                                  that attached to such certificate is a
true and complete copy of resolutions duly adopted by the board of directors or
management committee of such Loan Party, as applicable, authorizing the
execution, delivery and performance of such of the Loan Documents to which such
Loan Party is or is intended to be a party; and

 

(iii)                               as to the incumbency and specimen signature
of each officer of such Loan Party executing such of the Loan Documents to which
such Loan Party is or is intended to be a party.

 

(e)                                  Acknowledgment and Amendments.  The Global
Administrative Agent shall have received (i) duly-executed Acknowledgment and
Amendments from (A) 3189503 and (B) Canadian Forest, which Acknowledgment and
Amendment from Canadian Forest shall confirm, inter alia, that the Debenture and
Deposit Agreement heretofore issued by Canadian Forest pursuant to the Existing
Canadian Credit Facility, and the floating charge and other security created
thereby in favor of the Canadian Administrative Agent for the benefit of the
Lenders with respect to substantially all of the Properties (including Oil and
Gas Properties) of Canadian Forest and its Restricted Subsidiaries located in
Canada, continues in full force in effect as collateral security for the
Obligations, together with (ii) all such other documents or instruments as the
Global Administrative Agent may reasonably request.

 

(f)                                    Canadian Lien Searches.  The Global
Administrative Agent shall have received (i) the Canadian Lien Searches, all
dated reasonably close to the Global Effective Date, in the discretion of the
Global Administrative Agent and in form and substance satisfactory to the Global
Administrative Agent, and (ii) evidence reasonably satisfactory to the Global
Administrative Agent that the Liens indicated by the financing statements (or
similar documents) in such Canadian Lien Searches are permitted by Section 7.2
of the U.S. Credit Agreement or have been released.

 

48

--------------------------------------------------------------------------------


 

(g)                                 Priority; Security Interest.  The Collateral
shall be free and clear of all Liens, except Liens permitted by Section 7.2 of
the U.S. Credit Agreement.  All filings, notices, recordings and other action
necessary to perfect the Liens in the Collateral shall have been made, given or
accomplished or arrangements for the completion thereof satisfactory to the
Global Administrative Agent and its counsel shall have been made and all filing
fees and other expenses related to such actions either have been paid in full or
arrangements have been made for their payment in full which are satisfactory to
the Global Administrative Agent.

 

(h)                                 Initial Reserve Report.  The Global
Administrative Agent, the Canadian Administrative Agent and the Lenders shall
have received and shall be satisfied with the contents, results and scope of the
Initial Reserve Report.

 

(i)                                     Global Effectiveness Notice.  The Global
Administrative Agent shall have received the Global Effectiveness Notice.

 

(j)                                     Other Documents.  The Global
Administrative Agent shall have received such other legal opinions, information,
approvals, instruments and documents as the Global Administrative Agent or its
counsel may have reasonably requested.

 

(k)                                  Satisfactory Legal Form.  All documents
executed or submitted pursuant hereto by and on behalf of Borrower or any other
Loan Party shall be in form and substance reasonably satisfactory to the Global
Administrative Agent and its counsel.

 

The Global Administrative Agent shall notify Canadian Forest, the other Agents
and the Lenders of the Global Effective Date, and such notice shall be
conclusive and binding.  Notwithstanding the foregoing, the obligations of (a)
the Lenders to (i) amend and restate the Existing Credit Facilities and (ii)
make Loans and (b) any Issuing Bank to issue Letters of Credit hereunder shall
not become effective unless each of the foregoing conditions is satisfied (or
waived pursuant to Section 10.2) at or prior to 3:00 p.m., New York City time,
on September 30, 2004 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

SECTION 4.3.                       Each Credit Event.  The obligation of each
Lender to make a Loan on the occasion of any Borrowing, and of the Issuing Banks
to issue, amend, renew or extend any Letter of Credit, is subject to receipt of
the request therefor in accordance herewith and to the satisfaction of the
following conditions:

 

(a)                                  Representations and Warranties.  At the
time of and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, the
representations and warranties of each Loan Party set forth in the Loan
Documents to which it is a party shall be true and correct on and as of such
date after giving effect to such funding and to the intended use thereof in all
material respects as if made on and as of such date (or, if stated to have been
made expressly as of an earlier date, were true and correct in all material
respects as of such date).

 

(b)                                 No Defaults.  At the time of and immediately
after giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, no Default shall have
occurred and be continuing.

 

49

--------------------------------------------------------------------------------


 

(c)                                  No Material Adverse Effect.  At the time of
and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, no event or events
shall have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

(d)                                 Borrowing Request.  The Global
Administrative Agent and the Canadian Administrative Agent shall have received a
Borrowing Request for any Borrowing. Each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by Borrower on the date thereof as to
the matters specified in paragraphs (a) and (b) of this Section.

 

ARTICLE V
Affirmative Covenants

 

Borrower agrees with the Global Administrative Agent, the Canadian
Administrative Agent, the other Agents, any Issuing Bank and each Lender that,
until the Commitments have expired or been terminated and Obligations shall have
been paid and performed in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed and no Bankers’
Acceptances Liabilities are outstanding, Borrower will perform the obligations
set forth in this Article.

 

SECTION 5.1.                       Compliance Certificate; Notices and Other
Information.  Borrower will furnish, or will cause to be furnished, to each
Lender, the Global Administrative Agent and the Canadian Administrative Agent
the following financial statements, reports, notices and information:

 

(a)                                  Concurrently with any delivery of financial
statements under clause (a) or (b) of Section 5.1 of the U.S. Credit Agreement,
if Parent has not supplied a compliance certificate in substantially the form of
Exhibit C thereto, or any other form approved by the Global Administrative
Agent, executed by an Authorized Officer of Parent, then Canadian Forest shall
deliver a compliance certificate substantially in the form of Exhibit C hereto
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto; and

 

(b)                                 Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of Borrower or any Restricted Subsidiary, including, without
limitation, any requested Internal Reserve Report, or compliance with the terms
of this Agreement, as the Global Administrative Agent, the Canadian
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.2.                       Notice of Default.  Promptly, and in any
event within three (3) Business Days of Canadian Forest or any of its Restricted
Subsidiaries becoming aware of a Default, Canadian Forest will furnish to the
Global Administrative Agent and each Lender written notice thereof, which
written notice shall be accompanied by a statement of an Authorized Officer of
Canadian Forest setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

 

50

--------------------------------------------------------------------------------

 

SECTION 5.3.                       Existence; Conduct of Business.  Borrower
will, and will cause each of its Restricted Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
(a) its legal existence and (b) the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, except where the failure to so preserve, renew or keep
in full force and effect such rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks or trade names could not reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 5.4.                       Casualty and Condemnation.  Canadian Forest
(a) will furnish to the Global Administrative Agent and the Lenders written
notice promptly, and in any event within three (3) Business Days of the
occurrence, of any Casualty Event to any Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
any part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of the Combined Loan Documents.

 

SECTION 5.5.                       Books and Records; Inspection and Audit
Rights.  Canadian Forest will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  Canadian Forest will, and will cause each of its Restricted
Subsidiaries to, permit any representatives or agents designated by the Global
Administrative Agent, the Canadian Administrative Agent or any Lender (including
any consultants, accountants, lawyers and appraisers), upon reasonable prior
notice and at the reasonable cost and expense of Canadian Forest, to visit and
inspect its Properties, including, without limitation, the Oil and Gas
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

 

SECTION 5.6.                       Compliance with Laws.  Canadian Forest will,
and will cause each of its Subsidiaries to, comply with all Governmental Rules
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.7.                       Use of Proceeds and Letters of Credit. 
Canadian Forest will, and will cause each Subsidiary to, use the proceeds of the
Loans (a) to refinance existing Indebtedness of Canadian Forest and its
Subsidiaries, (b) to reimburse each Issuing Bank for LC Disbursements in
accordance with Section 2.4(e), or (c) for Borrower’s and its Subsidiaries’
general corporate purposes, including any non-hostile acquisitions.  No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that is prohibited by Section 5.11 of the U.S. Credit Agreement. 
Letters of Credit will be issued only to support normal and customary oil and
gas operations undertaken by Canadian Forest or any of its Subsidiaries in the
ordinary course of its business.

 

SECTION 5.8.                       Additional Subsidiaries.  If any Restricted
Subsidiary as of the date of its formation, its acquisition or at any time
thereafter has a total asset value in excess of U.S.$25,000,000 (or its
equivalent in other currencies) and has incurred Indebtedness or

 

51

--------------------------------------------------------------------------------


 

Guaranteed Indebtedness in excess of U.S.$5,000,000 (or its equivalent in other
currencies) in favor of any Person other than a Loan Party, then Canadian Forest
will (a) cause such Subsidiary (unless such Subsidiary is a Foreign Subsidiary)
either (i) to become a Subsidiary Borrower or (ii) to execute a Guaranty within
30 days after such Subsidiary is formed or acquired or is determined to have the
requisite total asset value and Indebtedness owed to third parties and (b) if
the Senior Debt Rating of Parent issued by both S&P and Moody’s is equal to or
lower than “BB+” or “Ba1,” respectively, (i) execute a Debenture and a Deposit
Agreement (to the extent necessary to comply with Section 5.15(c) of the U.S.
Credit Agreement) and promptly take such actions to create and perfect Liens on
such Subsidiary’s assets to secure the Obligations as the Global Administrative
Agent shall reasonably request and (ii) pledge or cause to be pledged, pursuant
to such foregoing Debentures and Deposit Agreements, all Equity Interests in
such Restricted Subsidiary within 30 days after such Subsidiary is formed or
acquired.

 

SECTION 5.9.                       Further Assurances.

 

(a)                                  Borrower will, and will cause each Loan
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Global Administrative Agent, the Canadian Administrative Agent or
the Majority Lenders may reasonably request, to effect the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
Borrower also agrees to provide to the Global Administrative Agent and the
Canadian Administrative Agent, from time to time upon reasonable request of the
Global Administrative Agent or the Canadian Administrative Agent, information
which is in the possession of Canadian Forest or its Restricted Subsidiaries or
otherwise reasonably obtainable by any of them, reasonably satisfactory to the
Global Administrative Agent and the Canadian Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.  The Security Documents shall remain in effect at all times
unless otherwise released pursuant to the terms of this Agreement; provided,
however, that if at any time Parent’s Senior Debt Rating issued by either S&P or
Moody’s is “BBB-” or “Baa3,” respectively, or higher (provided that there is not
at such time a difference between such ratings of more than one (1) ratings
level), then upon written request of Canadian Forest to the Global
Administrative Agent and the Canadian Administrative Agent, the Global
Administrative Agent and the Canadian Administrative Agent shall use reasonable
efforts to promptly (i) release all of the Collateral from the Liens of the
Security Documents and (ii) release each Loan Party (as defined herein and in
the U.S. Credit Agreement) from its Guaranty or Subsidiary Guaranty (as defined
in the U.S. Credit Agreement); provided, further, that if, after such release of
any or all Loan Parties under the Security Documents, Parent’s Senior Debt
Rating subsequently falls such that the Senior Debt Rating issued by both S&P
and Moody’s is “BB+” and “Ba1,” respectively, or lower, then Borrower will, and
will cause each other Loan Party to, re-execute and re-deliver to the Global
Administrative Agent and the Canadian Administrative Agent any and all Security
Documents that are required to be delivered pursuant to the terms and provisions
of this Agreement and the U.S. Credit Agreement.

 

52

--------------------------------------------------------------------------------


 

(b)                                 Borrower hereby authorizes the Global
Administrative Agent, the Canadian Administrative Agent and the Lenders to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Collateral without the signature of Borrower
or any other Loan Party where permitted by law.  A carbon, photographic or other
reproduction of the Security Documents or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.  The Global Administrative Agent will promptly send
Canadian Forest any financing or continuation statements it files without the
signature of Borrower or any other Loan Party and the Global Administrative
Agent will promptly send Canadian Forest the filing or recordation information
with respect thereto.

 

SECTION 5.10.                 Covenants in U.S. Credit Agreement.  Until the
payment in full in cash of all Obligations and the termination or expiration of
all Commitments and Letters of Credit and Bankers’ Acceptances, each Borrower
covenants and agrees that such Borrower will perform, comply with, observe and
fulfill, and will cause each of its Restricted Subsidiaries to perform, comply
with, observe and fulfill, each of the covenants, agreements and obligations
contained in the U.S. Credit Agreement (or, if the U.S. Credit Agreement has
been terminated, the covenants, agreements and obligations in effect immediately
prior to the termination of the U.S. Credit Agreement) including, without
limitation, Article V (other than Section 5.12 of the U.S. Credit Agreement) and
Article VII of the U.S. Credit Agreement, pertaining or otherwise applicable to
such Borrower in its capacity as a Restricted Subsidiary of Parent.  Each
Borrower hereby irrevocably and unconditionally agrees to be bound by such
covenants, agreements and obligations applicable to it in such capacity as if
such Borrower were a party to the U.S. Credit Agreement and such covenants,
agreements, and obligations applicable to it in such capacity are hereby
reaffirmed by such Borrower.

 

ARTICLE VI
[Not Used]

 

ARTICLE VII
Negative Covenants

 

Borrower agrees with the Global Administrative Agent, the Canadian
Administrative Agent, the other Agents, any Issuing Bank, and each Lender that,
until the Commitments have expired or been terminated and Obligations shall have
been paid and performed in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed and no Bankers’
Acceptances Liabilities are outstanding, Borrower will perform the obligations
set forth in this Article.

 

SECTION 7.1.                       Transactions with Affiliates.  Borrower will
not, and will not permit any Restricted Subsidiary to, sell, lease or otherwise
transfer any Property or assets to, or purchase, lease or otherwise acquire any
Property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business
and that are at prices and on terms and conditions not less favorable to
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among Borrower
and the Restricted Subsidiaries not involving any other Affiliate, (c) any
Restricted Payment permitted by Section 7.8 of the U.S.

 

53

--------------------------------------------------------------------------------


 

Credit Agreement, and (d) any Investment permitted by Section 7.4 of the U.S.
Credit Agreement.

 

SECTION 7.2.                       Restrictive Agreements.  Borrower will not,
and will not permit any  Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that prohibits
or restricts (a) the ability of Borrower or any Restricted Subsidiary to create,
incur or permit to exist any Lien in favor of the Global Administrative Agent
and/or the Canadian Administrative Agent for the benefit of the Combined Lenders
upon any of its Property, or (b) the ability of any Restricted Subsidiary to
make Restricted Payments to Borrower or any other Restricted Subsidiary or to
Guarantee Indebtedness of Borrower or any other Restricted Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by any Combined Loan Document or any Senior Notes Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date of
this Agreement identified on Schedule 7.10 of the U.S. Credit Agreement (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness or other obligations permitted by this Agreement or the
U.S. Credit Agreement if such restrictions or conditions apply only to the
Property or assets securing such Indebtedness or other obligation, and (v)
clause (a) of the foregoing shall not apply to customary provisions in leases or
other agreements restricting the assignment thereof.

 

SECTION 7.3.                       No Action to Affect Security Documents. 
Except for transactions expressly permitted hereby, Canadian Forest shall not,
and shall not permit any of its Subsidiaries to, do anything to adversely affect
the priority of the Liens created by the Security Documents given or to be given
in respect of the Obligations.

 

ARTICLE VIII
Events of Default

 

SECTION 8.1.                       Listing of Events of Default.  Each of the
following events or occurrences described in this Section 8.1 shall constitute
an “Event of Default”:

 

(a)                                  Non-Payment of Obligations.  Any Loan Party
shall default in the payment or prepayment when due of any principal of any Loan
(including BA Loans and Bankers’ Acceptances) or of any reimbursement obligation
with respect to any Letter of Credit or Bankers’ Acceptance; or Borrower shall
default in the payment when due of any interest, fee or of any other obligation
hereunder or under any other Loan Document and such default continues for a
period of three (3) Business Days.

 

(b)                                 Breach of Warranty.  Any representation or
warranty of any Loan Party made or deemed to be made hereunder or in any other
Loan Document or any other writing or certificate furnished by or on behalf of
any Loan Party to the Global Administrative Agent, the Canadian Administrative
Agent, any other Agent or any Lender for purposes of or in connection with this

 

54

--------------------------------------------------------------------------------


 

Agreement or any such other Loan Document is or shall be false or misleading
when made in any material respect.

 

(c)                                  Non-Performance of Covenants and
Obligations.  Any Loan Party shall default in the due performance and observance
of any of its obligations under Sections 5.2 or 5.7, or under Article VII.

 

(d)                                 Non-Performance of Other Covenants and
Obligations.  Any Loan Party shall default in the due performance and observance
of any other agreement contained herein or in any other Loan Document, and such
default shall continue unremedied for a period of 30 days after notice thereof
shall have been given to Borrower by the Global Administrative Agent or the
Majority Lenders.

 

(e)                                  Default on Other Indebtedness.  Any Loan
Party shall default in the payment when due of any principal of or interest on
any of its other Indebtedness aggregating U.S.$15,000,000 or more, or in the
payment when due of U.S.$15,000,000 or more in the aggregate under one or more
Hedging Agreements; or any event specified in any note, agreement, indenture or
other document evidencing or relating to any such Indebtedness shall occur if
the effect of such event is to cause, or (with the giving of any notice or the
lapse of time or both) to permit the holder or holders of such Indebtedness (or
a trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become due, or to be prepaid in full (whether by redemption,
purchase, offer to purchase or otherwise), prior to its stated maturity.

 

(f)                                    [Intentionally omitted.]

 

(g)                                 Bankruptcy and Insolvency.  Any Loan Party
shall (i) generally fail to pay, or admit in writing its inability or
unwillingness to generally pay, debts as they become due; (ii) apply for,
consent to, or acquiesce in, the appointment of a trustee, receiver, receiver
and manager, sequestrator or other custodian for any Loan Party, or any
substantial part of the property of any thereof, or make a general assignment
for the benefit of creditors; (iii) in the absence of such application, consent
or acquiescence, permit or suffer to exist the appointment of a trustee,
receiver, receiver and manager, sequestrator or other custodian for any Loan
Party, or for a substantial part of the property of any thereof, and such
trustee, receiver, receiver and manager, sequestrator or other custodian shall
not be discharged within 60 days, provided that each Loan Party hereby expressly
authorizes the Global Administrative Agent and the Canadian Administrative Agent
to appear in any court conducting any relevant proceeding during such 60-day
period to preserve, protect and defend the rights of the Combined Lenders under
the Loan Documents; (iv) permit or suffer to exist the commencement of any
bankruptcy, reorganization, debt arrangement or other case or proceeding under
any bankruptcy or insolvency law (including the Bankruptcy and Insolvency Act
(Canada)), or any dissolution, winding up or liquidation proceeding, in respect
of any Loan Party, and, if any such case or proceeding is not commenced by such
Loan Party, such case or proceeding shall be consented to or acquiesced in by
such Loan Party or shall result in the entry of an order for relief or shall
remain for 60 days undismissed, provided that each Loan Party hereby expressly
authorizes the Global Administrative Agent and the Canadian Administrative Agent
to appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend the rights of the Combined

 

55

--------------------------------------------------------------------------------


 

Lenders under the Loan Documents; or (v) take any corporate or partnership
action authorizing, or in furtherance of, any of the foregoing.

 

(h)                                 Judgments.  One or more judgments or orders
for the payment of money in excess  of U.S.$15,000,000 in the aggregate
(exclusive of amounts fully covered by valid and collectible insurance in
respect thereof subject to customary deductibles or fully covered by an
indemnity with respect thereto reasonably acceptable to the Majority Lenders)
shall be rendered against any Loan Party and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order, or
(ii) such judgment shall have become final and non-appealable and shall have
remained outstanding for a period of 60 consecutive days.

 

(i)                                     Change in Control.  Parent shall fail to
own or control, directly or indirectly, all of the outstanding Equity Interests
of Canadian Forest or any other Borrower.

 

(j)                                     Failure of Liens.  The Liens created by
the Security Documents shall at any time not constitute a valid and perfected
Lien on the collateral intended to be covered thereby (to the extent perfection
by filing, registration, recordation or possession is required herein or
therein) in favor of the Global Administrative Agent or, except for expiration
in accordance with its terms and as set forth in Section 5.9(a) hereof or
Section 5.15(c) of the U.S. Credit Agreement, any of the Security Documents
shall for whatever reason be terminated or cease to be in full force and effect,
or the enforceability thereof shall be contested by any Loan Party.

 

(k)                                  Event of Default under U.S. Loan
Documents.  Any “Event of Default” as defined in the U.S. Loan Documents shall
occur; provided that the occurrence of a “Default” as defined in the U.S. Loan
Documents shall constitute a Default under this Agreement; provided further that
if such “Default” or “Event of Default” is cured or waived under the U.S. Loan
Documents, as applicable, then such “Default” or “Event of Default” shall no
longer constitute a Default or an Event of Default, respectively, under this
Agreement.

 

SECTION 8.2.                       Action if Bankruptcy.  If any Event of
Default described in Section 8.1(g) shall occur, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations hereunder
shall automatically be and become immediately due and payable, without demand,
protest or presentment or notice of any kind, all of which are hereby expressly
waived by Borrower and its Subsidiaries.  Without limiting the foregoing, the
Agents and the Lenders shall be entitled to exercise any and all other remedies
available to them under the Loan Documents and applicable law.

 

SECTION 8.3.                       Action if Other Event of Default.  If any
Event of Default (other than any Event of Default described in Section 8.1(g))
shall occur for any reason, whether voluntary or involuntary, and be continuing,
the Majority Lenders, may, by notice to Borrower declare (a) the Commitments (if
not theretofore terminated) to be terminated and/or (b) all of the outstanding
principal amount of the Loans (including BA Loans and Bankers’ Acceptances) and
all other Obligations hereunder to be due and payable, whereupon the Commitments
shall terminate and the full unpaid amount of such Loans and other Obligations
shall be and become immediately due and payable, without demand, protest or
presentment or notice of any kind, all of which are hereby waived by Borrower
and its Subsidiaries.  Without limiting the foregoing,

 

56

--------------------------------------------------------------------------------


 

the Agents and the Lenders shall be entitled to exercise any and all other
remedies available to them under the Loan Documents and applicable law.

 

ARTICLE IX
Agents

 

Each of the Lenders, the Issuing Banks and the other Agents hereby irrevocably
appoints JPMorgan Chase Bank as the Global Administrative Agent, JPMorgan Chase
Bank, Toronto Branch, as the Canadian Administrative Agent, Bank of America,
N.A. and Citibank, N.A., as the Co-Global Syndication Agents, and Bank of
Montreal and The Toronto-Dominion Bank, as the Co-Canadian Documentation Agents,
and authorizes each such Agent to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

 

Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) each Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise
following its receipt of written instructions from the Majority Lenders (or such
other number or percentage of the Combined Lenders as shall be necessary under
the circumstances as provided in Section 10.2), and (c) except as expressly set
forth in the Loan Documents, the Agents shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Parent, Borrower or any of their Subsidiaries that is communicated to or
obtained by the bank serving as such Agent or any of its Related Parties in any
capacity.  Each Agent shall not be liable for any action taken or not taken by
it with the consent or at the request of the Majority Lenders (or such other
number or percentage of the Combined Lenders as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF
THE PARTIES HERETO THAT EACH OF THE AGENTS BE INDEMNIFIED IN THE CASE OF ITS OWN
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE
IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL.  Each
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to such Agent by Borrower or a Lender, and such
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other

 

57

--------------------------------------------------------------------------------


 

agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent.

 

The Global Administrative Agent, the Canadian Administrative Agent and the other
Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Global Administrative Agent, the Canadian
Administrative Agent and the other Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Global
Administrative Agent, the Canadian Administrative Agent and the other Agents may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Any Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent.  Any
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Subject to the appointment and acceptance of a successor Global Administrative
Agent or the Canadian Administrative Agent as provided in this paragraph, the
Global Administrative Agent or the Canadian Administrative Agent may resign at
any time by notifying the Combined Lenders and Borrower.  Upon any such
resignation, the Majority Lenders shall have the right, in consultation with
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Global Administrative Agent or retiring Canadian
Administrative Agent gives notice of its resignation, then the retiring Global
Administrative Agent or the Canadian Administrative Agent may, on behalf of the
Combined Lenders and the Issuing Banks, appoint a successor Global
Administrative Agent or the Canadian Administrative Agent, respectively, which
shall be a bank with an office in New York, New York or Toronto, Canada,
respectively, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Global Administrative Agent or the Canadian Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Global
Administrative Agent or the Canadian Administrative Agent, as the case may be,
and the retiring Global Administrative Agent or the retiring Canadian
Administrative Agent shall be discharged from its duties and obligations
hereunder (other than its obligations under Section 10.12).  The fees payable by
Borrower to a successor Global Administrative Agent or successor Canadian
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor.  After the Global
Administrative Agent’s or Canadian Administrative Agent’s resignation hereunder,
the provisions of this Article and Section 10.3 shall continue in effect for the
benefit of such retiring Global Administrative Agent or retiring Canadian
Administrative Agent, its sub-agents and their respective Related Parties in

 

58

--------------------------------------------------------------------------------


 

respect of any actions taken or omitted to be taken by any of them while it was
acting as Global Administrative Agent or  the Canadian Administrative Agent,
respectively.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and the Intercreditor Agreement.  Each Lender also acknowledges
that it will, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Each of the Lenders, for itself and on behalf of any of its Affiliates, and the
Issuing Banks hereby irrevocably appoints the Global Administrative Agent and
the Canadian Administrative Agent to act as its agent under the Intercreditor
Agreement and authorizes the Global Administrative  Agent and the Canadian
Administrative Agent to execute the Intercreditor Agreement on its behalf and to
take such actions on its behalf and to exercise such powers as are delegated to
the Global Administrative Agent or Canadian Administrative Agent, as the case
may be, by the terms hereof and thereof, together with such actions and powers
as are reasonably incidental thereto.

 

ARTICLE X
Miscellaneous

 

SECTION 10.1.                 Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(a)                                  if to Borrower, to:

 

Canadian Forest Oil Ltd.

600, 800 Sixth Avenue, S.W.

Calgary, Alberta  T2P 3G3

Canada

 

Attention:

Vice President – Finance

Telephone:

403-292-8000

Facsimile:

403-292-8072

 

 

with a copy to

 

 

 

Forest Oil Corporation

1600 Broadway

 

Suite 2200

 

Denver, Colorado  80202

Attention:

Caroline McClurg,

 

Treasurer

 

59

--------------------------------------------------------------------------------


 

Telephone:

303-812-1432

Facsimile:

303-812-1510

 

(b)                                 if to the Global Administrative Agent, to:

 

JPMorgan Chase Bank

Loan and Agency Services

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Sylvia Gutierrez

Telephone: 713-750-2510

Facsimile: 713-427-6307

 

 

with a copy to:

 

 

 

JPMorgan Chase Bank

Global Oil & Gas Group

600 Travis, 20th Floor

Houston, Texas  77002

Attention:

Peter Licalzi

Telephone:

713-216-8869

Facsimile:

713-216-4117

 

 

and, with respect to non-Borrowing related matters, with a copy to:

 

 

JPMorgan Chase Bank

Global Oil & Gas Group

600 Travis, 20th Floor

Houston, Texas  77002

Attention:

Robert Mertensotto

Telephone:

713-216-4147

Facsimile:

713-216-8870

 

(c)                                   if to the Canadian Administrative Agent:

 

JPMorgan Chase Bank, Toronto Branch

200 Bay Street, Suite 1800

Royal Bank Plaza, South Tower

Toronto, Ontario M5J 2J2

Canada

 

Attention:

Amanda Vidulich

Telephone:

416-981-9235

Facsimile:

416-981-9128

 

(d)                                 if to either Co-Global Syndication Agent,
either Co-Canadian Documentation Agent or any other Lender, to it at its address
(or telecopy number) provided to the Global

 

60

--------------------------------------------------------------------------------


 

Administrative Agent, the Canadian Administrative Agent and Borrower or as set
forth in its Administrative Questionnaire; and

 

(e)                                  if to any U.S. Lender, to it at its address
(or telecopy number) provided to the Global Administrative Agent and Parent or
as set forth in its “Administrative Questionnaire” as defined in the U.S. Credit
Agreement.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 10.2.                 Waivers; Amendments.

 

(a)                                  No failure or delay by the Global
Administrative Agent, the Canadian Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Global Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Global Administrative Agent,
the Canadian Administrative Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any of the
Combined Loan Documents nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Borrower and the Majority
Lenders or by Borrower and the Global Administrative Agent and the Canadian
Administrative Agent with the consent of the Majority Lenders, or, in the case
of any other Combined Loan Document, pursuant to an agreement or agreements in
writing entered into by the relevant Loan Parties thereto and the Majority
Lenders or by the relevant Loan Parties thereto and the Global Administrative
Agent and the Canadian Administrative Agent with the consent of the Majority
Lenders; provided that the same waiver, amendment or modification is requested
by Parent or Borrower in connection with each of the Combined Credit Agreements;
and provided further that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce, or otherwise
release Borrower from its obligation to pay, the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of,

 

61

--------------------------------------------------------------------------------


 

waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.2, Section 2.10
(unless a lesser vote is otherwise required pursuant to this Section 10.2) or
the definition of “Majority Lenders” or any other provision of any Combined Loan
Document specifying the number or percentage of Lenders, U.S. Lenders or
Combined Lenders required to determine or redetermine the Global Borrowing Base,
the Allocated U.S. Borrowing Base or the Allocated Canadian Borrowing Base or
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Combined Lender, (vi) release any Loan Party from its Guaranty (except as
expressly provided in the U.S. Credit Agreement or in such Guaranty), or limit
its liability in respect of such Guaranty, without the written consent of each
Combined Lender, or (vii) except as expressly provided herein, in the
Intercreditor Agreement or in the Security Documents, release all or any part of
the Collateral from the Liens of the Security Documents, without the written
consent of each Combined Lender; provided, further, that no such agreement shall
change any provision regarding remedies for a Global Borrowing Base Deficiency
or a Canadian Borrowing Base Deficiency pursuant to Section 2.10, without the
written consent of the Borrowing Base Required Lenders (as defined in the U.S.
Credit Agreement); provided further that no such agreement shall amend, waive,
modify or otherwise affect the rights or duties of any Agent (as defined herein
and in the U.S. Credit Agreement) or any Issuing Bank (as defined herein and in
the U.S. Credit Agreement) without the prior written consent of such Agent (as
defined herein and in the U.S. Credit Agreement) or any Issuing Bank (as defined
herein and in the U.S. Credit Agreement), as the case may be; provided further
that the Global Administrative Agent shall have the right to execute and deliver
any release of Lien (or other similar instrument) without the consent of any
Lender to the extent such release is required to permit Borrower or a Restricted
Subsidiary to consummate a transaction permitted by this Agreement or the other
Combined Loan Documents.

 

SECTION 10.3.                 Expenses; Indemnity; Damage Waiver.

 

(a)                                  Borrower shall pay (i) all legal, printing,
recording, syndication, travel, advertising and other reasonable out-of-pocket
expenses incurred by the Agents, the Arranger and their Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Agents and the
Arranger (on a solicitor and his own client basis), in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement, the Loan Documents and
each other document or instrument relevant to this Agreement or the Loan
Documents and any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by an
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iii) the filing,
recording, refiling or rerecording of the Debentures, the Deposit Agreements and
the other Security Documents and/or any financing statements relating thereto
and all amendments, supplements and modifications to, and all releases and
terminations of, any thereof and any and all other documents or instruments of
further assurance required to be filed or recorded or refiled or rerecorded by
the terms hereof or of the Debentures, the Deposit Agreements and the other
Security Documents, and (iv) all out-

 

62

--------------------------------------------------------------------------------


 

of-pocket expenses incurred by the Agents, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the Agents, any
Issuing Bank or any Lender (on a solicitor and his own client basis), in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Borrower shall indemnify the Agents, each
Issuing Bank, the Arranger and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable out-of-pocket fees,
charges and disbursements of any counsel for any Indemnitee (on a solicitor and
his own client basis), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
any Loan Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Financing Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any Mortgaged Property or any other property currently or
formerly owned or operated by Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity and release shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee (IT BEING UNDERSTOOD THAT IT IS THE INTENTION OF
THE PARTIES HERETO THAT EACH OF THE INDEMNITEES BE INDEMNIFIED IN THE CASE OF
ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL).

 

(c)                                  To the extent that Borrower fails to pay
any amount required to be paid by Borrower to the Global Administrative Agent,
the Canadian Administrative Agent or an Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Global
Administrative Agent, the Canadian Administrative Agent or such Issuing Bank, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Global Administrative Agent, the Canadian Administrative
Agent or such Issuing Bank in its capacity as such.

 

63

--------------------------------------------------------------------------------


 

(d)                                 To the extent permitted by applicable law,
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Financing Transactions, any Loan or Letter of Credit or
the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than thirty (30) days after written demand therefor.

 

SECTION 10.4.                 Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Global Administrative Agent, each Issuing Bank and each
Combined Lender (and any attempted assignment or transfer by Borrower without
such consent shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the Global
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) to any Person who is not a Foreign Lender; provided that (i) except in the
case of an assignment to a Lender or a Lender Affiliate, each of Borrower
(unless an Event of Default has occurred and is continuing), the Canadian
Administrative Agent and the Global Administrative Agent (and, in the case of an
assignment of all or a portion of a Commitment or any Lender’s obligations in
respect of its LC Exposure, the Issuing Banks) must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld),
(ii) except in the case of an assignment to a Lender or a Lender Affiliate or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Global Administrative Agent)
shall be in increments of U.S.$1,000,000 and not less than U.S.$5,000,000 unless
each of Borrower (unless an Event of Default has occurred and is continuing)and
the Global Administrative Agent otherwise consent, (iii) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement, except that this clause
(iii) shall not be construed to prohibit the assignment of a proportionate part
of all the assigning Lender’s rights and obligations in respect of its
Commitments or Loans in conformity with the Intercreditor Agreement, (iv) the
parties to each assignment shall execute and deliver to the Global
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of U.S.$3,500, (v) the assignee, if it shall not be a
Lender, shall deliver to the Global Administrative Agent an

 

64

--------------------------------------------------------------------------------


 

Administrative Questionnaire, and (vi) after giving effect to any assignment
hereunder, the assigning Lender shall have a Commitment of at least
U.S.$5,000,000 unless each of Borrower and the Global Administrative Agent
otherwise consents; and provided further that any consent of Borrower otherwise
required under this paragraph shall not be required if an Event of Default under
Section 8.1 has occurred and is continuing.  Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party hereto and to the other Loan Documents and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement and the other
Loan Documents (and, in the case of an Assignment and Assumption covering all of
the assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17, 2.18, 2.20 and 10.3 and be subject to the
terms of Section 10.12).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(c)                                  The Global Administrative Agent and the
Canadian Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices in The City of New York and Toronto,
Canada, respectively, a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and Borrower, the
Global Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement and the other Loan Documents, notwithstanding notice to the
contrary.  The Register shall be available for inspection by Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Global Administrative Agent and
the Canadian Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register and will provide
prompt written notice to Borrower of the effectiveness of such assignment.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(e)                                  Any Lender may, without the consent of
Borrower, the Global Administrative Agent, the Canadian Administrative Agent or
any Issuing Bank, sell participations to one or more banks or other entities
which are resident in Canada for purposes of the Income Tax Act (Canada) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided

 

65

--------------------------------------------------------------------------------


 

that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) Borrower, the Global
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the second proviso to
Section 10.2(b) that affects such Participant.  Subject to paragraph (f) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 and 10.12 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender.

 

(f)                                    A Participant shall not be entitled to
receive any greater payment under Section 2.15, 2.16 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.

 

(g)                                 Any Lender may at any time pledge or assign
a Lien in all or any portion of its rights under this Agreement to secure
obligations of such Lender, and this Section shall not apply to any such pledge
or assignment; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

SECTION 10.5.                 Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that any Agent, any
Issuing Bank, the Arranger or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated. 
The provisions of Sections 2.15, 2.16, 2.17, 2.18, 2.20, 10.3 and 10.12 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 10.6.                 Counterparts; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

 

66

--------------------------------------------------------------------------------


 

Except as provided in Section 4.1, this Agreement shall become effective when it
shall have been executed by the Global Administrative Agent and the Canadian
Administrative Agent and when the Global Administrative Agent and the Canadian
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

SECTION 10.7.                 Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.8.                 Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each of the Agents, the Issuing Banks, the
Lenders and their Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of Borrower or any of its Restricted Subsidiaries
against any and all the obligations of Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured; provided, however, that any such set-off and application shall
be subject to the provisions of Section 2.18.

 

SECTION 10.9.                 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

 

(a)                                  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ALBERTA AND OF
CANADA APPLICABLE THEREIN.

 

(b)                                 BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE PROVINCE OF ALBERTA, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH COURTS OF THE PROVINCE OF ALBERTA.  EACH OF THE PARTIES
HERETO AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON

 

67

--------------------------------------------------------------------------------


 

THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE PROVINCE OF ALBERTA.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 10.10.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11.           Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12.           Confidentiality.  Each of the Agents, the Issuing
Banks, and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such

 

68

--------------------------------------------------------------------------------


 

Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Hedging Agreement, (g) with the consent of Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section by any Person or (ii) becomes available to
any Agent, any Issuing Bank or any Lender on a nonconfidential basis from a
source other than Borrower or any of its Affiliates.  For purposes of this
Section, “Information” means all information received from Borrower or its
Affiliate relating to Borrower and its Subsidiaries or their business, other
than any such information that is available to any Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Borrower or any of
its Affiliates; provided that, in the case of information received from Borrower
after the date of this Agreement, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 10.13.           Interest Rate Limitation.  It is the intention of the
parties hereto to conform strictly to applicable interest, usury and criminal
laws and, anything herein to the contrary notwithstanding, the obligations of
Borrower and the Guarantors to a Lender, any Issuing Bank or any Agent under
this Agreement or any Loan Document shall be subject to the limitation that
payments of interest shall not be required to the extent that receipt thereof
would be contrary to provisions of law applicable to such Lender, such Issuing
Bank or Agent limiting rates of interest which may be charged or collected by
such Lender, such Issuing Bank or Agent.  Accordingly, if the transactions
contemplated hereby or thereby would be illegal, unenforceable, usurious or
criminal under laws applicable to a Lender, any Issuing Bank or any Agent
(including the laws of any jurisdiction whose laws may be mandatorily applicable
to such Lender or Agent notwithstanding anything to the contrary in this
Agreement or any other Loan Document then, in that event, notwithstanding
anything to the contrary in this Agreement or any other Loan Document, it is
agreed as follows:

 

(a)                                  the provisions of this Section shall govern
and control;

 

(b)                                 the aggregate of all consideration which
constitutes interest under applicable law that is contracted for, taken,
reserved, charged or received under this Agreement or any Loan Document or
otherwise in connection with this Agreement or any Loan Document by such Lender,
such Issuing Bank or such Agent shall under no circumstances exceed the maximum
amount of interest allowed by applicable law (such maximum lawful interest rate,
if any, with respect to each Lender, each Issuing Bank and the Agents herein
called the “Highest Lawful Rate”), and any excess shall be cancelled
automatically and if theretofore paid shall be credited to Borrower by such
Lender, such Issuing Bank or such Agent (or, if such consideration shall have
been paid in full, such excess refunded to Borrower);

 

69

--------------------------------------------------------------------------------


 

(c)                                  all sums paid, or agreed to be paid, to
such Lender, such Issuing Bank or such Agent for the use, forbearance and
detention of the indebtedness of Borrower to such Lender, such Issuing Bank or
such Agent hereunder or under any Loan Document shall, to the extent permitted
by laws applicable to such Lender, such Issuing Bank or such Agent, as the case
may be, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the actual rate of interest is
uniform throughout the full term thereof;

 

(d)                                 if at any time the interest provided
pursuant to this Section or any other clause of this Agreement or any other Loan
Document, together with any other fees or compensation payable pursuant to this
Agreement or any other Loan Document and deemed interest under laws applicable
to such Lender, such Issuing Bank or such Agent, exceeds that amount which would
have accrued at the Highest Lawful Rate, the amount of interest and any such
fees or compensation to accrue to such Lender, such Issuing Bank or such Agent
pursuant to this Agreement or such other Loan Document shall be limited,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, to that amount which would have accrued at the Highest Lawful Rate,
but any subsequent reductions, as applicable, shall not reduce the interest to
accrue to such Lender, such Issuing Bank or such Agent pursuant to this
Agreement or such other Loan Document below the Highest Lawful Rate until the
total amount of interest accrued pursuant to this Agreement or such other Loan
Document, as the case may be, and such fees or compensation deemed to be
interest equals the amount of interest which would have accrued to such Lender
or Agent if a varying rate per annum equal to the interest provided pursuant to
any other relevant Section hereof (other than this Section) or thereof, as
applicable, had at all times been in effect, plus the amount of fees which would
have been received but for the effect of this Section; and

 

(e)                                  with the intent that the rate of interest
herein shall at all times be lawful, and if the receipt of any funds owing
hereunder or under any other agreement related hereto (including any of the
other Loan Documents) by such Lender, such Issuing Bank or such Agent would
cause such Lender to charge Borrower a criminal rate of interest, the Lenders,
the Issuing Banks and the Agents agree that they will not require the payment or
receipt thereof or a portion thereof which would cause a criminal rate of
interest to be charged by such Lender, such Issuing Bank or such Agent, as
applicable, and if received such affected Lender, such Issuing Bank or Agent
will return such funds to Borrower so that the rate of interest paid by Borrower
shall not exceed a criminal rate of interest from the date this Agreement was
entered into.

 

SECTION 10.14.           Collateral Matters; Hedging Agreements.  The benefit of
the Security Documents and of the provisions of this Agreement relating to the
Collateral shall also extend to and be available to those Lenders or their
Affiliates which are counterparties to the Hedging Agreements on a pro rata
basis in respect of any Hedging Obligations of Borrower or any of its Restricted
Subsidiaries that are in effect at such time as such Person (or its Affiliate)
is a Lender, but only while such Person or its Affiliate is a Lender; provided
that it is the intention of the Lenders that receipt of payment in respect of
Hedging Obligations of Borrower and its Restricted Subsidiaries under any
Hedging Agreement with a Combined Lender, or any Affiliate of a Combined Lender
from realization of any Collateral, shall be subject to the terms of the
Intercreditor Agreement and the Security Documents.

 

70

--------------------------------------------------------------------------------


 

SECTION 10.15.           Arranger; Co-Canadian Documentation Agents; Co-Global
Syndication Agents.  None of the Persons identified on the facing page or the
signature pages of this Agreement as the “Sole Book Manager and Lead Arranger”
or a “Co-Canadian Documentation Agent” or a “Co-Global Syndication Agent” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement or any other Loan Document other than, except in the case of the
Arranger, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Arranger, any Co-Canadian Documentation Agent or any
Co-Global Syndication Agent shall have or be deemed to have any fiduciary
relationship with any Lender or Borrower or any of its Subsidiaries.  Borrower
and each Lender acknowledges that it has not relied, and will not rely, on any
of the Arranger, any Co-Canadian Documentation Agent or any Co-Global
Syndication Agent in deciding to enter into this Agreement or in taking or not
taking any action hereunder or under the Loan Documents.

 

SECTION 10.16.           Intercreditor Agreement; Loan Documents.  Each Lender
on behalf of itself and any Affiliate which is a counterparty to a Hedging
Agreement acknowledges and agrees that the Global Administrative Agent has
entered into the Intercreditor Agreement and the Security Documents on behalf of
itself, the other Agents, Lenders and Affiliates thereof that are parties to a
Hedging Agreement, and each of them (by their signature hereto or acceptance of
the benefits of the Security Documents) hereby agrees to be bound by the terms
of the Intercreditor Agreement and such Security Documents, acknowledge receipt
of copies of the Intercreditor Agreement and such Security Documents and
consents to the rights, powers, remedies, indemnities and exculpations given to
the Global Administrative Agent thereunder.  For so long as the Intercreditor
Agreement shall be in effect, the terms and conditions of this Agreement and the
other Loan Documents are subject to the terms of the Intercreditor Agreement. 
In the event of any inconsistency between this Agreement or any other Loan
Document and the terms of the Intercreditor Agreement, the Intercreditor
Agreement shall control.  In the event of any inconsistency between this
Agreement and the terms of any other Loan Document, this Agreement shall
control.

 

SECTION 10.17.           NO ORAL AGREEMENTS.  THIS WRITTEN AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CANADIAN FOREST OIL LTD.

 

 

 

 

 

By:

/s/ JAMES R. GOOD

 

 

Name:

James R. Good

 

 

Title:

President

 

 

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as Global
Administrative Agent

 

 

 

 

 

By:

/s/ ROBERT C. MERTENSOTTO

 

 

Name:

Robert C. Mertensotto

 

 

Title:

Managing Director

 

 

 

S-2

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, TORONTO
BRANCH, as Canadian Administrative Agent and
as a Lender

 

 

 

 

 

By:

/s/ DREW MCDONALD

 

 

Name:

Drew McDonald

 

 

Title:

Vice President

 

 

 

S-3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Co-Global
Syndication Agent

 

 

 

 

 

By:

/s/ RICHARD L. STEIN

 

 

Name:

Richard L. Stein

 

 

Title:

Principal

 

 

 

S-4

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Co-Global Syndication
Agent

 

 

 

 

 

By:

/s/ JORONNE JETER

 

 

Name:

Joronne Jeter

 

 

Title:

Attorney-in-Fact

 

 

 

S-5

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Co-Canadian
Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ JAMES V. DUCOTE

 

 

Name:

James V. Ducote

 

 

Title:

Director

 

 

 

S-6

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, as a Co-
Canadian Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ DEBBI BRITO

 

 

Name:

Debbi Brito

 

 

Title:

Corporate Credit Administration
Assistant Manager

 

 

 

S-7

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., CANADA
BRANCH, as a Lender

 

 

 

 

 

By:

/s/ MEDINA SALES DE ANDRADE

 

 

Name:

Medina Sales De Andrade

 

 

Title:

Assistant Vice President

 

 

 

S-8

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., CANADA BRANCH, as a
Lender

 

 

 

 

 

By:

/s/ ADEEL KHERAJ

 

 

Name:

Adeel Kheraj

 

 

Title:

Authorized Signer

 

 

 

S-9

--------------------------------------------------------------------------------

 
